Exhibit 10.1
EXECUTION VERSION




 



picturea01.jpg [picturea01.jpg]


SECOND AMENDED AND RESTATED
CREDIT AGREEMENT
dated as of
April 30, 2019
among
PROGRESS SOFTWARE CORPORATION,
as Borrower,
The Lenders Party Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
WELLS FARGO BANK, N.A. and
CITIZENS BANK, NATIONAL ASSOCIATION,
as Syndication Agents, and
BANK OF AMERICA, N.A., CITIBANK, N.A.,
SILICON VALLEY BANK, SANTANDER BANK, N.A., and TD BANK, N.A.,
as Documentation Agents
___________________________
JPMORGAN CHASE BANK, N.A.,
as Sole Bookrunner and Sole Lead Arranger
 








--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I Definitions
1


SECTION 1.01    Defined Terms
1


SECTION 1.02    Classification of Loans and Borrowings
36


SECTION 1.03    Terms Generally
36


SECTION 1.04    Accounting Terms; GAAP
37


SECTION 1.05    Interest Rates
37


SECTION 1.06    Letter of Credit Amounts
38


SECTION 1.07    Rounding
38


SECTION 1.08    Limited Condition Acquisitions
38


 
 
ARTICLE II The Credits
39


SECTION 2.01    Commitments
39


SECTION 2.02    Loans and Borrowings
39


SECTION 2.03    Requests for Borrowings
40


SECTION 2.04    Determination of Dollar Amounts
41


SECTION 2.05    Swingline Loans
41


SECTION 2.06    Letters of Credit
43


SECTION 2.07    Funding of Borrowings
48


SECTION 2.08    Interest Elections
49


SECTION 2.09    Termination and Reduction of Commitments
50


SECTION 2.10    Repayment and Amortization of Loans; Evidence of Debt
51


SECTION 2.11    Prepayment of Loans
53


SECTION 2.12    Fees
55


SECTION 2.13    Interest
56


SECTION 2.14    Alternate Rate of Interest
57


SECTION 2.15    Increased Costs
59


SECTION 2.16    Break Funding Payments
60


SECTION 2.17    Taxes; Payments Free of Taxes
60


SECTION 2.18    Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Setoffs
64


SECTION 2.19    Mitigation Obligations; Replacement of Lenders
67


SECTION 2.20    Defaulting Lenders
68


SECTION 2.21    Expansion Option; Incremental Facilities
71


SECTION 2.22    Judgment Currency
73


 
 
ARTICLE III Representations and Warranties
73


SECTION 3.01    Organization; Powers
73


SECTION 3.02    Authorization; Enforceability
74


SECTION 3.03    Governmental Approvals; No Conflicts
74





i
4832-2498-4973

--------------------------------------------------------------------------------





SECTION 3.04    Financial Condition; No Material Adverse Change
74


SECTION 3.05    Properties
74


SECTION 3.06    Litigation and Environmental Matters
75


SECTION 3.07    Compliance with Laws and Agreements; No Default
75


SECTION 3.08    Investment Company Status
75


SECTION 3.09    Taxes
75


SECTION 3.10    ERISA
75


SECTION 3.11    Disclosure
76


SECTION 3.12    Subsidiaries
76


SECTION 3.13    Solvency
76


SECTION 3.14    Use of Proceeds
76


SECTION 3.15    No Default
76


SECTION 3.16    Anti-Corruption Laws and Sanctions
76


SECTION 3.17    EEA Financial Institutions
77


SECTION 3.18    Plan Assets; Prohibited Transactions
77


 
 
ARTICLE IV Conditions
77


SECTION 4.01    Effective Date
77


SECTION 4.02    Each Credit Event
80


 
 
ARTICLE V Affirmative Covenants
81


SECTION 5.01    Financial Statements; Ratings Change and Other Information
81


SECTION 5.02    Notices of Material Events
82


SECTION 5.03    Existence; Conduct of Business
83


SECTION 5.04    Payment of Obligations
83


SECTION 5.05    Maintenance of Properties; Insurance
83


SECTION 5.06    Books and Records; Inspection Rights
84


SECTION 5.07    Compliance with Laws
84


SECTION 5.08    Use of Proceeds
84


SECTION 5.09    Additional Subsidiaries
85


SECTION 5.10    Additional Collateral; Further Assurances
85


SECTION 5.11    Status of Obligations
86


SECTION 5.12    Ipswitch Merger
86


 
 
ARTICLE VI Negative Covenants
86


SECTION 6.01    Indebtedness
87


SECTION 6.02    Liens
88


SECTION 6.03    Fundamental Changes
89


SECTION 6.04    Investments, Loans, Advances, Guarantees and Acquisitions
89


SECTION 6.05    Swap Agreements
90


SECTION 6.06    Restricted Payments
91


SECTION 6.07    Transactions with Affiliates
91


SECTION 6.08    Restrictive Agreements
91





-ii-
4832-2498-4973

--------------------------------------------------------------------------------





SECTION 6.09    Asset Dispositions
92


SECTION 6.10    Financial Covenants
92


SECTION 6.11    Immaterial Subsidiaries
92


SECTION 6.12    Ipswitch Acquisition Agreement
93


 
 
ARTICLE VII Events of Default
93


SECTION 7.01    Events of Default
93


 
 
ARTICLE VIII The Administrative Agent
95


SECTION 8.01    Authorization and Action
96


SECTION 8.02    Administrative Agent’s Reliance, Indemnification, Etc
98


SECTION 8.03    Posting of Communications
99


SECTION 8.04    The Administrative Agent Individually
101


SECTION 8.05    Successor Administrative Agent
101


SECTION 8.06    Acknowledgements of Lenders and Issuing Banks
102


SECTION 8.07    Collateral Matters
103


SECTION 8.08    Credit Bidding
104


SECTION 8.09    Certain ERISA Matters
105


 
 
ARTICLE IX Miscellaneous
107


SECTION 9.01    Notices
107


SECTION 9.02    Waivers; Amendments
108


SECTION 9.03    Expenses; Indemnity; Damage Waiver
110


SECTION 9.04    Successors and Assigns
112


SECTION 9.05    Survival
116


SECTION 9.06    Counterparts; Integration; Effectiveness
116


SECTION 9.07    Severability
117


SECTION 9.08    Right of Setoff
117


SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process
117


SECTION 9.10    WAIVER OF JURY TRIAL
118


SECTION 9.11    Headings
119


SECTION 9.12    Confidentiality
119


SECTION 9.13    Interest Rate Limitation
120


SECTION 9.14    No Fiduciary Duty, etc
120


SECTION 9.15    USA PATRIOT Act
121


SECTION 9.16    Appointment for Perfection
121


SECTION 9.17    Release of Subsidiary Guarantors
121


SECTION 9.18    Keepwell
122


SECTION 9.19    Amendment and Restatement of Existing Credit Agreement
122


SECTION 9.20    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
122







-iii-
4832-2498-4973

--------------------------------------------------------------------------------







SCHEDULES:


Schedule 1.01A – Investment Policy
Schedule 1.01B – Immaterial Subsidiaries
Schedule 2.01 – Commitments
Schedule 3.06 – Disclosed Matters
Schedule 3.12 – Subsidiaries
Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens
Schedule 6.04 – Existing Investments
Schedule 6.08 – Existing Restrictions


EXHIBITS:
Exhibit A – Form of Assignment and Assumption
Exhibit B – Form of Opinion of Loan Parties’ Counsel
Exhibit C – Form of Instrument of Adherence
Exhibit D – Form of U.S. Tax Certificates
Exhibit E – Form of Increasing Lender Agreement
Exhibit F – Form of Augmenting Lender Agreement
Exhibit G – Form of Borrowing Request
Exhibit H – Form of Interest Election Request
Exhibit I – Form of Subsidiary Guarantee Agreement






            


-iv-
4832-2498-4973

--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
April 30, 2019, among PROGRESS SOFTWARE CORPORATION, a Delaware corporation (the
“Borrower”), the LENDERS from time to time party hereto, and JPMORGAN CHASE
BANK, N.A., as Administrative Agent.
WHEREAS, the Borrower, the Administrative Agent and the Lenders as of the date
hereof are each party to that certain Amended and Restated Credit Agreement
dated as of November 20, 2017 (as amended, modified and supplemented, the
“Existing Credit Agreement”); and
WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to amend and restate the Existing Credit Agreement, and the Lenders
and Administrative Agent are willing to so amend and restate the Existing Credit
Agreement, on the terms and conditions herein set forth;
NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE I
Definitions


SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquisition” means any transaction or series of related transactions resulting,
directly or indirectly, in (a) the acquisition of all or substantially all of
the assets of any Person (other than an existing Subsidiary), or any business or
division of any Person (other than an existing Subsidiary), (b) the acquisition
of in excess of fifty percent (50%) of the stock (or other Equity Interest) with
ordinary voting power of any Person (other than an existing Subsidiary), or (c)
the acquisition of another Person (other than an existing Subsidiary) by a
merger, amalgamation or consolidation or any other combination with such Person.
“Additional Lender” has the meaning assigned to such term in Section 2.21.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the sum of (i) the LIBO Rate for such Interest
Period multiplied by (ii) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its
subsidiaries and Affiliates), in its capacity as administrative agent for the
Lenders hereunder.


-1-
4832-2498-4973

--------------------------------------------------------------------------------





“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Indemnitee” has the meaning assigned to it in Section 9.03(c).
“Agreed Currencies” means (a) U.S. Dollars, (b) Euro, (c) Pounds Sterling, (d)
Swiss Francs, (e) Australian Dollars, (f) Japanese Yen and (g) any other Foreign
Currency acceptable to all of the Lenders and the Issuing Bank.
“Agreement” has the meaning assigned to such term in the preamble.
“Aggregate Revolving Commitment” means the aggregate amount of the Revolving
Commitments of all of the Lenders, as reduced or increased from time to time
pursuant to the terms and conditions hereof. As of the Effective Date, the
Aggregate Revolving Commitment is $100,000,000.
“Aggregate Term Loan Commitment” means the aggregate amount of the Term Loan
Commitments of all of the Lenders. As of the Effective Date, the Aggregate Term
Loan Commitment is $301,000,000.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1%, and (c) the Adjusted LIBO Rate for a one (1) month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for purposes of this
definition, the Adjusted LIBO Rate for any Business Day shall be based on the
LIBO Screen Rate (of if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such Business Day. Any change in the Alternate Base Rate due to a change in
the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from
and including the effective date of such change in the Prime Rate, the NYFRB
Rate or the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is
being used as an alternate rate of interest pursuant to Section 2.14 hereof,
then the Alternate Base Rate shall be the greater of clause (a) and (b) above
and shall be determined without reference to clause (c) above. For the avoidance
of doubt, if the Alternate Base Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Applicable Party” has the meaning assigned to it in Section 8.03(c).
“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction, the


-2-
4832-2498-4973

--------------------------------------------------------------------------------





numerator of which is such Lender’s Revolving Commitment and the denominator of
which is the Aggregate Revolving Commitment; provided, that if the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most recently in effect, after
giving effect to any assignments; provided further, that in the case of Section
2.20 when a Defaulting Lender shall exist, any such Defaulting Lender’s
Revolving Commitment shall be disregarded in the foregoing calculation, and (b)
with respect to Term Loans, a percentage equal to a fraction, the numerator of
which is the aggregate outstanding principal amount of such Lender’s Term Loans
and the denominator of which is the aggregate outstanding principal amount of
all Term Loans; provided, that in the case of Section 2.20 when a Defaulting
Lender shall exist, any such Defaulting Lender’s Credit Exposure and unused
Commitments shall be disregarded in the foregoing calculation.
“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan,
Australian Dollar Loan or ABR Loan or with respect to the commitment fees
payable hereunder, as the case may be, the applicable rate per annum set forth
below under the caption “Applicable Rate for Eurocurrency Loans and Australian
Dollar Loans”, “Applicable Rate for ABR Loans” or “Applicable Rate for
Commitment Fee”, as the case may be, based on the Consolidated Total Leverage
Ratio applicable on such date:
Pricing Level
Consolidated Total Leverage Ratio
Applicable Rate for Eurocurrency Loans and Australian Dollar Loans
Applicable Rate for ABR Loans
Applicable Rate for Commitment Fee
1
≤ 1.50 to 1.00
1.500%
0.500%
0.250%
2
> 1.50 to 1.00 and
≤ 2.25 to 1.00
1.625%
0.625%


0.300%
3
> 2.25 to 1.00 and
≤ 3.00 to 1.00
1.750%
0.750%
0.350%
4
> 3.00 to 1.00
2.00%
1.00%
0.350%


For purposes of the foregoing, (a) the Consolidated Total Leverage Ratio shall
be determined as of the end of each fiscal quarter of the Borrower and its
Subsidiaries based on the financial statements delivered pursuant to Section
5.01(a) or (b) and the corresponding certificate delivered pursuant to Section
5.01(c); and (b) each change in the Applicable Rate resulting from a change in
the Consolidated Total Leverage Ratio shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent of
such financial statements and certificate indicating such change and ending on
the date immediately preceding the effective date of the next change in the
Applicable Rate; provided that Pricing Level 4 set forth above shall apply if
the Borrower fails to deliver the consolidated financial statements required to
be delivered by it pursuant to Section 5.01(a) or (b) or the corresponding
certificate required to be delivered by it pursuant to Section 5.01(c), during
the period from the expiration of the time for delivery thereof until such
financial statements and certificate are delivered.


-3-
4832-2498-4973

--------------------------------------------------------------------------------





“Approved Electronic Platform” has the meaning assigned to it in Section
8.03(a).
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic records generated by the use
of an electronic platform) approved by the Administrative Agent.
“Augmenting Lender” has the meaning assigned to such term in Section 2.21(a).
“Australian Bill Rate” means, with respect to any Australian Dollar Borrowing
for any Interest Period, the rate per annum equal to the average bid rate (the
“BBR Screen Rate”) displayed at or about 10:30 a.m. (Sydney Time) on the first
day of such Interest Period on the Reuters screen BBSY page for a term
equivalent to such Interest Period (expressed as a percentage yield per annum to
maturity being the arithmetic average, rounded up to the nearest four decimal
places); or to the extent the BBR Screen Rate is not available at such time for
any reason, then the applicable rate will be determined by the Administrative
Agent to be the average of the buying rates quoted by three Reference Banks at
or about 10:30 a.m. (Sydney Time) on the date of determination for bills of
exchange with a tenor approximating the length of such Interest Period.
“Australian Dollars” and “AUD” each means the lawful currency of Australia.
“Australian Dollar Loans” means any Loan denominated in Australian Dollars.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Banking Services” means any of the following bank services provided to the
Borrower or any Subsidiary by any Banking Services Provider: (a) credit cards
for commercial customers (including “commercial credit cards” and purchasing
cards), (b) stored value cards, (c) treasury management services (including
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services), (d) foreign exchange


-4-
4832-2498-4973

--------------------------------------------------------------------------------





services and facilities and (e) any other banking services or facilities
provided to the Borrower or any Subsidiary by any Banking Services Provider that
the Borrower agrees in writing constitutes a “Secured Banking Services
Obligation”.
“Banking Services Agreement” means any agreement entered into in connection with
Banking Services.
“Banking Services Provider” means any Person that (i) is a Lender or an
Affiliate of a Lender at the time it enters into the applicable Banking Services
Agreement, in its capacity as a party thereto, or (ii) with respect to any
Banking Services Agreement existing as of the Effective Date, is a Lender or an
Affiliate of a Lender as of the Effective Date, in its capacity as a party
thereto, in each case together with such Person’s successors and permitted
assigns.
“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. §§101 et
seq., as now and hereafter in effect, or any successor statute.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permits such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.
“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.


“Borrower” means Progress Software Corporation, a Delaware corporation.


-5-
4832-2498-4973

--------------------------------------------------------------------------------





“Borrowing” means (a) Revolving Loans of the same Type and currency, made,
converted or continued on the same date and, in the case of Eurocurrency Loans
and Australian Dollar Loans, as to which a single Interest Period is in effect,
(b) Term Loans of the same Type and currency, made, converted or continued on
the same date and, in the case of Eurocurrency Loans and Australian Dollar
Loans, as to which a single Interest Period is in effect, or (c) a Swingline
Loan.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, substantially in the form of Exhibit G or any
other form approved by the Administrative Agent.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in the applicable Agreed Currency in the London interbank
market or the principal financial center of such Agreed Currency, (b) when used
in connection with a Eurocurrency Loan denominated in Euro, the term “Business
Day” shall also exclude any day on which the TARGET payment system is not open
for the settlement of payments in Euro, and (c) when used in connection with an
Australian Dollar Loan, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in deposits in Australian Dollars in both
London and the place designated by the Administrative Agent with respect to
Australian Dollars.
“Capital Expenditures” means, for any period, with respect to any Person, the
aggregate of all expenditures (whether paid in cash or accrued as liabilities)
during such period by such Person for the acquisition or leasing (pursuant to a
capital lease) of fixed or capital assets or additions to equipment (including
replacements, capitalized repairs and improvements during such period) that
should be capitalized under GAAP on a consolidated balance sheet of such Person;
provided, that the term “Capital Expenditures” shall not include (a)
expenditures made in connection with the replacement, substitution, restoration,
repair or improvement of assets to the extent financed with (i) insurance
proceeds paid on account of the loss of or damage to the assets being replaced,
restored, repaired or improved or (ii) awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced, (b) the
purchase price of equipment that is purchased simultaneously with the trade-in
of existing equipment solely to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time, or (c) expenditures that
constitute Permitted Acquisitions.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
“Cash Equivalent Investments” means:


-6-
4832-2498-4973

--------------------------------------------------------------------------------





(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one (1)
year from the date of acquisition thereof;
(b)     investments in commercial paper maturing within two hundred seventy
(270) days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P, Fitch or Moody’s;
(c)     investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one hundred eighty (180) days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;
(e)     money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P, AAA by Fitch and Aaa by Moody’s and (iii) have
portfolio assets of at least $5,000,000,000;
(f)     without duplication of subparts (a) through (e) above, investments
described on Schedule 1.01A, as such Schedule may be updated from time to time
after the Effective Date (but not more frequently than once per calendar year)
by the Borrower with the consent of the Administrative Agent;
(g)    without duplication of subparts (a) through (f) above, cash equivalents
as determined in accordance with GAAP;
(h)     in the case of any Foreign Subsidiary, the cash and cash equivalents
that are substantially equivalent in such jurisdiction to those described in
clauses (a) through (g) above in respect of each country that is a member of the
Organization for Economic Co-operation and Development; and
(i)    other short term liquid investments approved in writing by the
Administrative Agent.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than thirty-five percent (35%) of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of


-7-
4832-2498-4973

--------------------------------------------------------------------------------





the Borrower; (b) a majority of the members of the board of directors of the
Borrower shall cease to be comprised of individuals (i) who were directors on
the Effective Date or (ii) whose election by the board of directors, or whose
nomination for election by the shareholders of the Borrower, was approved by a
vote of at least a majority of the directors who were either directors on the
Effective Date or whose election or nomination was previously so approved; or
(c) the acquisition of direct or indirect Control of the Borrower by any Person
or group (within the meaning of the Securities Exchange Act of 1934 and the
rules of the Securities and Exchange Commission thereunder as in effect on the
date hereof).
“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of (a) the adoption of any law, rule, regulation, or treaty
(including any rules or regulations issued under or implementing any existing
law or treaty), (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) compliance by any Lender or Issuing Bank (or by
any applicable lending office of such Lender or Issuing Bank) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith or in implementation
thereof and (y) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall, in each case,
be deemed to be a “Change in Law,” regardless of the date enacted, adopted,
issued or implemented.
“Charges” has the meaning assigned to it in Section 9.13.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and any and all other property of any Loan Party, now existing or
hereafter acquired, that may at any time be or become subject to a Lien in favor
of the Administrative Agent, on behalf of the Secured Parties, to secure the
Secured Obligations. For greater certainty, the term “Collateral” excludes all
“Excluded Property” as defined in Collateral Documents.
“Collateral Documents” means, collectively, the Ratification Agreement, the
Security Agreement, trademark security agreements, patent security agreements,
and all other agreements, instruments and documents executed in connection with
this Agreement that are intended to create or perfect Liens to secure the
Secured Obligations, including all other security agreements, pledge agreements,
mortgages, deeds of trust, loan agreements, notes, guarantees, subordination
agreements, pledges, powers of attorney, consents, assignments, contracts, fee
letters, notices,


-8-
4832-2498-4973

--------------------------------------------------------------------------------





leases and all other written matter whether heretofore, now or hereafter
executed by the Borrower or any of its Subsidiaries and delivered to the
Administrative Agent.
“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment. The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation or record (as such term is defined in Section
9-102(a)(70) of the New York Uniform Commercial Code) as provided in Section
9.04(b)(ii)(C), contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning assigned to it in Section 8.03(c).
“Computation Date” has the meaning assigned to such term in Section 2.04.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated” or “consolidated” means, with reference to any term defined
herein, that term as applied to the accounts of the Borrower and its
Subsidiaries, consolidated in accordance with GAAP.
“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income for such period plus (a) without duplication, to the extent deducted from
revenues in determining such Consolidated Net Income, (i) Consolidated Interest
Charges, (ii) the provision for federal, state, local and foreign income taxes,
(iii) depreciation expense, (iv) amortization expense, (v) extraordinary or
non-recurring non-cash losses or expenses, (vi) non-cash write-offs of deferred
revenues in connection with Acquisitions permitted by Section 6.04(i) and
non-cash expenses related to stock-based compensation, (vii) extraordinary or
non-recurring cash losses or expenses in an aggregate amount not to exceed
$5,000,000 over the term of this Agreement, (viii) fees, costs and expenses
incurred under or related to the Loan Documents, including in connection with
the consummation of the transactions thereunder and any amendment, restatement,
waiver, supplement, other modification (or proposed amendment, restatement,
waiver, supplement or other modification) or administration of this Agreement or
any other Loan Document, and (ix) in connection with any Acquisition permitted
by Section 6.04(i), all restructuring costs, facilities relocation costs,
acquisition integration costs and fees (including cash severance payments), and
fees and expenses paid in connection with such Acquisition, all to the extent
incurred prior to or within twelve (12) months after the completion of such
Acquisition and in an aggregate amount for such Acquisition not to exceed the
greater of (x) $36,000,000 and (y) fifteen percent (15%) of the amount of the
Consolidated EBITDA for the most recently ended Reference Period, minus (b) to
the extent included in such Consolidated Net Income, (i) federal, state, local
and foreign income tax credits and refunds (to the extent not netted from tax
expense), (ii) any cash payments made during such period in respect of items
described in clauses (a)(v) or (a)(vi) above


-9-
4832-2498-4973

--------------------------------------------------------------------------------





subsequent to the fiscal quarter in which the relevant non-cash expenses or
losses were incurred, and (iii) extraordinary or non-recurring income or gains,
all calculated for the Borrower and its Subsidiaries in accordance with GAAP on
a consolidated basis. For the purposes of calculating Consolidated EBITDA for
any Reference Period, (x) if at any time during such Reference Period the
Borrower or any Subsidiary shall have made any sale, transfer or disposition of
property or series of related sales, transfers, or dispositions of property
(other than to any Loan Party), the Consolidated EBITDA for such Reference
Period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the property that is the subject of such sale,
transfer or disposition for such Reference Period or increased by an amount
equal to the Consolidated EBITDA (if negative) attributable thereto for such
Reference Period, and (y) if during such Reference Period the Borrower or any
Subsidiary shall have made an Acquisition permitted by Section 6.04(i),
Consolidated EBITDA for such Reference Period shall be calculated after giving
effect thereto on a pro forma basis as if such Acquisition occurred on the first
day of such Reference Period and, without duplicating any other add-back to
Consolidated EBITDA (including clause (a)(ix) above), after giving effect to the
amount of net cost savings, operating expense reductions and synergies (i) that
are projected by the Borrower in good faith to be realized as a result of such
Acquisition, to the extent such adjustments are permitted to be reflected in
financial statements prepared in accordance with Regulation S-X under the
Securities Act of 1933, as amended and (ii) not included in the foregoing clause
(y)(i) that are projected by the Borrower in good faith to be realized as a
result of and for the twelve (12) month period following the consummation of
such Acquisition; provided that such cost savings, operating expense reductions
and synergies included in this clause (y)(ii) are reasonably identifiable,
quantifiable and factually supportable in the good faith judgment of the
Borrower and do not exceed fifteen percent (15%) of the amount of Consolidated
EBITDA for the most recently ended Reference Period, calculated without giving
effect to this clause (y)(ii).
“Consolidated Fixed Charge Coverage Ratio” means, as of the last day of any
fiscal quarter, the ratio of (a) Consolidated EBITDA minus all Unfinanced
Capital Expenditures for the Reference Period ended on such date to (b)
Consolidated Fixed Charges for the Reference Period ended on such date.
“Consolidated Fixed Charges” means, with reference to any period, for the
Borrower and its Subsidiaries calculated in accordance with GAAP on a
consolidated basis (without duplication) for such period, the sum of (a) all
cash interest, fees, charges and related expenses of the Borrower and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) all scheduled
principal payments of Indebtedness made by Borrower and its Subsidiaries.
“Consolidated Interest Charges” means, with reference to any period, for the
Borrower and its Subsidiaries calculated in accordance with GAAP on a
consolidated basis (without duplication) for such period, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Borrower and its Subsidiaries in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
and (b) the portion of rent


-10-
4832-2498-4973

--------------------------------------------------------------------------------





expense of the Borrower and its Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP.
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period.
“Consolidated Senior Secured Leverage Ratio” means, as of the last day of any
fiscal quarter, the ratio of (a) Consolidated Senior Secured Debt as of such
date to (b) Consolidated EBITDA for the Reference Period ended on such date.
“Consolidated Senior Secured Debt” means, as of any date of determination, the
outstanding principal amount as of such date of all Indebtedness of the Borrower
and its Subsidiaries on a consolidated basis that is (a) secured by a Lien on
any property or asset of the Borrower or any Subsidiary and (b) does not
constitute Subordinated Indebtedness (to the extent such Subordinated
Indebtedness is evidenced by a written instrument in form and substance,
including subordination provisions, approved in writing by the Administrative
Agent).
“Consolidated Tangible Assets” means, as of any date of determination, the book
value as of such date of all assets of the Borrower and its Subsidiaries, as
determined on a consolidated basis in accordance with GAAP, minus the book value
as of such date of all goodwill and other intangible assets of the Borrower and
its Subsidiaries, as determined on a consolidated basis in accordance with GAAP.
“Consolidated Total Debt” means, as of any date of determination, the
outstanding principal amount as of such date of all Indebtedness of the Borrower
and its Subsidiaries on a consolidated basis.
“Consolidated Total Leverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) Consolidated Total Debt as of such date to (b)
Consolidated EBITDA for the Reference Period ended on such date.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Exposure” means, with respect to any Lender at any time, the sum of (a)
such Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal
to the aggregate principal amount of such Lender’s Term Loans outstanding at
such time.
“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender or any other Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


-11-
4832-2498-4973

--------------------------------------------------------------------------------





“Defaulting Lender” means, subject to Section 2.20, any Lender that (a) has
failed, within two (2) Business Days after the date required to be funded or
paid, to (i) fund any portion of its Loans, (ii) fund any portion of its
participations in Letters of Credit or Swingline Loans or (iii) pay over to any
Credit Party any other amount required to be paid by it hereunder, unless, in
the case of clause (i) above, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to such funding obligation cannot be satisfied)
or generally under other agreements in which it commits to extend credit, (c)
has failed, within three (3) Business Days after request by a Credit Party,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent or (d) has, or has a Lender Parent that has, become the subject of a
Bankruptcy Event or a Bail-In Action.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any property by any Person
(including any sale and leaseback transaction and any issuance of Equity
Interests by a Subsidiary of such Person), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.
“Dividing Person” has the meaning assigned to it in the definition of
“Division.”
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement, and including any divisive merger),
which may or may not include the Dividing Person and pursuant to which the
Dividing Person may or may not survive.
“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.    


-12-
4832-2498-4973

--------------------------------------------------------------------------------





“Disqualified Equity Interest” means an Equity Interest that by its terms (or by
the terms of any security or other Equity Interests into which it is convertible
or for which it is exchangeable), or upon the happening of any event or
condition, (a) requires the payment of any dividends (other than dividends
payable solely in shares of Qualified Equity Interests), (b) matures or is
mandatorily redeemable or subject to mandatory repurchase or redemption, whether
upon the occurrence of any event, pursuant to a sinking fund obligation, on a
fixed date or otherwise, prior to the first anniversary of the Maturity Date at
such time, (c) is redeemable at the option of any holder thereof, in whole or in
part, or (d) is or becomes convertible into or exchangeable for Indebtedness or
any other Equity Interests that would constitute Disqualified Equity Interests,
in each case, prior to the first anniversary of the Maturity Date at such time;
provided that if such Equity Interests are issued pursuant to a plan for the
benefit of employees of the Borrower or any Subsidiary or by any such plan to
such employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because they may be required to be repurchased by the Borrower
or its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, death or disability.
“Documentation Agents” mean each of Bank of America, N.A., Citibank, N.A.,
Silicon Valley Bank, Santander Bank, N.A. and TD Bank, N.A.
“Dollar Amount” of any currency at any date means (a) if such currency is U.S.
Dollars, the amount of such currency, or (b) if such currency is a Foreign
Currency, the equivalent in such currency of U.S. Dollars, calculated on the
basis of the Exchange Rate for such currency on or as of the most recent
Computation Date provided for in Section 2.04.
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Loan Parties” means, collectively, the Borrower and the Domestic
Subsidiaries.
“Domestic Subsidiary” means any Subsidiary that is incorporated under the laws
of the United States or its territories or possessions.
“EEA Financial Institution” means (a) any banking, credit or financial
institution established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any institution established in an EEA Member Country
which is a subsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


-13-
4832-2498-4973

--------------------------------------------------------------------------------





“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to (i) the environment, (ii) preservation or reclamation of natural resources,
(iii) the management, release or threatened release of any Hazardous Material or
(iv) health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing, but excluding any debt securities convertible into any of the
foregoing.
“Equivalent Amount” of any currency with respect to any amount of U.S. Dollars
at any date means the equivalent in such currency of such amount of U.S.
Dollars, calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m. London time on the date on or as of which such amount is to be
determined.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under any
subsection of Section 414 of the Code or Section 4001(14) of ERISA.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the applicable notice period is waived); (b) the determination
that any Multiemployer Plan is in either “endangered status” or “critical
status” (as defined in Section 432 of the Code or Section 305 of ERISA), or the
failure of any Plan to satisfy the “minimum funding standard” of Sections 412
and 430 of the Code or Sections 302 and 303 of ERISA, or the determination that
any Plan is in “at-risk” status (as defined in Section 430(i) of the Code or
Section 303(i) of ERISA) or the imposition of any lien on the Borrower or any of
its ERISA Affiliates pursuant to Section 430(k) of the Code or Section 303(k) of
ERISA; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with


-14-
4832-2498-4973

--------------------------------------------------------------------------------





respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal of the Borrower or any of
its ERISA Affiliates from any Plan or Multiemployer Plan; (g) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition upon the Borrower or any of its ERISA Affiliates of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; (h) the engagement by the Borrower or any of its ERISA Affiliates in a
non-exempt “prohibited transaction” (as defined under Section 406 of ERISA or
Section 4975 of the Code) or a breach of a fiduciary duty under ERISA that could
result in liability to the Borrower or any of its Subsidiaries; (i) the failure
of any Plan (and any related trust) that is intended to be qualified under
Sections 401 and 501 of the Code to be so qualified; (j) the commencement,
existence or threatening of a claim, action, suit, audit or investigation
against the Borrower or any of its ERISA Affiliates with respect to any Plan,
other than a routine claim for benefits; (k) any incurrence by or any
expectation of the incurrence by the Borrower or any of its ERISA Affiliates of
any liability for post-retirement benefits under any employee benefit plan
described in Section 3(1) of ERISA, other than as required by Section 601 et
seq. of ERISA or Section 4980B of the Code or similar state law; or (l) the
occurrence of an event with respect to any employee benefit plan described in
Section 3(3) of ERISA that results in the imposition of liability on the
Borrower or any of its ERISA Affiliates or of the imposition of a Lien on the
assets of the Borrower or any of its ERISA Affiliates.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro” or “€” means the single currency of the participating member states of
the European Union.
“Eurocurrency” means, with respect to any Loan or Borrowing, whether such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.
“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Borrower and each Lender.
“Event of Default” has the meaning assigned to such term in Section 7.01.
“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into U.S. Dollars, as set
forth at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign


-15-
4832-2498-4973

--------------------------------------------------------------------------------





Currency. In the event that such rate does not appear on any Reuters World
Currency Page, the Exchange Rate with respect to such Foreign Currency shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be reasonably selected by the Administrative Agent in
consultation with the Borrower or, in the event no such service is selected,
such Exchange Rate shall instead be calculated on the basis of the arithmetical
average of the spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of U.S. Dollars with such Foreign Currency, for delivery two
(2) Business Days later; provided, that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent in consultation with the Borrower may use any reasonable
method it deems appropriate to determine such rate, and such determination shall
be conclusive absent manifest error.
“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) (a) by virtue of such Guarantor’s failure for any reason to constitute
an “eligible contract participant” (determined after giving effect to any
“keepwell, support or other agreement” for the benefit of such Guarantor) as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the Guarantee of such Guarantor, or the grant of such security interest, becomes
effective with respect to such Swap Obligation or (b) in the case of a Swap
Obligation subject to a clearing requirement pursuant to Section 2(h) of the
Commodity Exchange Act (or any successor provision thereto), because such
Guarantor is a “financial entity,” as defined in Section 2(h)(7)(C)(i) the
Commodity Exchange Act (or any successor provision thereto), at the time the
Guarantee of such Guarantor, or the grant of such security interest, becomes or
would become effective with respect to such related Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.
“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of the Borrower, (b) any Subsidiary (i) that is prohibited by
applicable law or contractual obligations existing on the date of this Agreement
(or, in the case of any newly acquired Subsidiary, in existence at the time of
acquisition but not entered into in contemplation thereof) from guaranteeing the
Obligations or (ii) with respect to which, in the reasonable judgment of the
Administrative Agent, in consultation with the Borrower, the burden or cost or
other consequences of obtaining any governmental (including regulatory) consent,
approval, license or authorization required for such Subsidiary to provide a
guarantee of the Obligations shall be excessive in view of the benefits to be
obtained by the Lenders therefrom, (c) any other Subsidiary with respect to
which, in the reasonable judgment of the Administrative Agent, in consultation
with the Borrower, the burden or cost or other consequences (including any
material adverse tax consequences) of providing a guarantee of the Obligations
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom, (d) any Foreign Subsidiary of the Borrower or of any other direct or
indirect Domestic Subsidiary or Foreign Subsidiary, (e) any


-16-
4832-2498-4973

--------------------------------------------------------------------------------





Domestic Subsidiary that is a subsidiary of a Foreign Subsidiary, (f) any direct
or indirect Domestic Subsidiary (x) that is treated as a disregarded entity for
federal income tax purposes and (y) substantially all of the assets of which are
the Equity Interests of one or more Foreign Subsidiaries, (g) any Subsidiary
that is a captive insurance company, (h) any Subsidiary substantially all the
assets of which consist of real estate interests, and (i) Progress Security
Corporation, a Massachusetts securities corporation.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.17, amounts with respect to such Taxes were payable either
to such Lender's assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient's
failure to comply with Section 2.17(f), and (d) any withholding Taxes imposed
under FATCA.
“Executive Order” has the meaning assigned to such term in Section 3.20.
“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of November 20, 2017, among Progress Software Corporation, as the
Borrower, JPMorgan Chase Bank, N.A., as the Administrative Agent, and the
lenders party thereto.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any applicable inter-governmental
agreements between a non-U.S. jurisdiction and the United States with respect
thereto, any law, regulations, or other official guidance enacted in a non-U.S.
jurisdiction relating to such an inter-governmental agreement, and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
inter-governmental agreement, treaty or convention among Governmental
Authorities and implementing such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided


-17-
4832-2498-4973

--------------------------------------------------------------------------------





that if the Federal Funds Effective Rate as so determined would be less than
zero, such rate shall be deemed to zero for the purposes of this Agreement.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.
“Fee Letter” means that certain letter agreement, dated as of April 1, 2019, by
and between the Administrative Agent, the Lead Arranger and the Borrower.
“Financial Officer” means the chief financial officer, principal accounting
officer, vice president-treasury, treasurer or controller of the Borrower.
“Fitch” means Fitch Ratings Inc.
“Foreign Currencies” means Agreed Currencies other than U.S. Dollars.
“Foreign Currency Exposure” has the meaning assigned to such term in Section
2.11(c).
“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.
“Foreign Currency Sublimit” means $75,000,000.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Foreign Subsidiary” means any Subsidiary that is not incorporated under the
laws of the United States or its territories or possessions.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition


-18-
4832-2498-4973

--------------------------------------------------------------------------------





or liquidity of the primary obligor so as to enable the primary obligor to pay
such Indebtedness or other obligation or (d) as an account party in respect of
any letter of credit or letter of guaranty issued to support such Indebtedness
or obligation; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.
“Guaranteed Obligations” shall have the meaning provided in the Subsidiary
Guarantee Agreement.
“Guarantors” shall mean the Subsidiary Guarantors.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“IFRS” means the International Financial Reporting Standards, as developed and
published from time to time by the International Accounting Standards Board
(IASB).
“Immaterial Subsidiary” means each of the Subsidiaries listed on Schedule 1.01B
and each other Subsidiary (other than a Subsidiary Guarantor) designated as an
“Immaterial Subsidiary” from time to time by the Borrower in a written notice to
the Administrative Agent; provided that (i) no Immaterial Subsidiary shall,
individually, comprise more than two and one-half percent (2.5%) of the
Borrower’s consolidated assets or Consolidated EBITDA as of the end of or for
the most recently ended Reference Period (it being understood and agreed that
if, at any time, any designated Immaterial Subsidiary exceeds such threshold, it
shall automatically cease to be an Immaterial Subsidiary until such time, if
any, as the Borrower may re-designate it as an “Immaterial Subsidiary” in
accordance herewith), and (ii) all Immaterial Subsidiaries shall not,
collectively, comprise more than five percent (5%) of the Borrower’s
consolidated assets or Consolidated EBITDA as of the end of or for the most
recently ended Reference Period.
“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate”.
“Increasing Lender” has the meaning assigned to such term in Section 2.21(a).
“Incremental Term Loan” has the meaning assigned to such term in Section
2.21(a).
“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.21(e).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid (excluding current
accounts payable incurred in the ordinary course of business), (d) all
obligations of such Person under conditional sale or other title retention


-19-
4832-2498-4973

--------------------------------------------------------------------------------





agreements relating to property acquired by such Person, (e) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(k) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Disqualified Equity Interest in
such Person or any other Person or any warrant, right or option to acquire such
Disqualified Equity Interest, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any Loan Party under any Loan Document and (b) to the extent not
otherwise described in (a) hereof, Other Taxes.
“Indemnitee” has the meaning assigned to it in Section 9.03(b).
“Ineligible Institution” means (a) a Defaulting Lender or its Lender Parent, (b)
the Borrower, its Subsidiaries or any of its other Affiliates, or (c) a natural
person or any company, investment vehicle or trust for, or owned and operated
for the primary benefit of, a natural person or a relative thereof.
“Information” has the meaning assigned to it in Section 9.12.
“Information Memorandum” means the Confidential Information Memorandum dated
April 10, 2019, relating to the Borrower and the Transactions.
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08, which shall be
substantially in the form of Exhibit H or in a form approved by the
Administrative Agent.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan or Australian
Dollar Loan, the last day of each Interest Period applicable to the Borrowing of
which such Loan is a part and, in the case of a Eurocurrency Borrowing or
Australian Dollar Borrowing with an Interest Period of more than three (3)
months’ duration, each day prior to the last day of such Interest Period that
occurs at


-20-
4832-2498-4973

--------------------------------------------------------------------------------





intervals of three (3) months’ duration after the first day of such Interest
Period, and the Maturity Date, and (c) with respect to any Swingline Loan, the
day that such Loan is required to be repaid and the Maturity Date.
“Interest Period” means, with respect to any Eurocurrency Borrowing or
Australian Dollar Borrowing, the period commencing on the date of such Borrowing
and ending on the numerically corresponding day in the calendar month that is
one (1), two (2), three (3) or six (6) months (or, with the consent of each
Lender, any other period that is twelve (12) months or less) thereafter, as the
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of any Eurocurrency Borrowings and
Australian Dollar Borrowings only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurocurrency Borrowing or Australian Dollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and, in the case of a Revolving Borrowing, thereafter
shall be the effective date of the most recent conversion or continuation of
such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.
“Ipswitch” has the meaning set forth in the definition of “Ipswitch
Acquisition”.
“Ipswitch Acquisition” means the acquisition by the Borrower directly, or
through one or more of its Subsidiaries, of 100% of the capital stock of
Ipswitch, Inc., a Massachusetts corporation (“Ipswitch”), pursuant to the
Ipswitch Acquisition Agreement.
“Ipswitch Acquisition Agreement” means the Stock Purchase Agreement dated as of
March 28, 2019, executed by the Borrower as the “Buyer,” by Ipswitch as the
“Company,” and by Roger Greene as the “Seller” (together with all exhibits,
schedules and disclosure letters thereto, and as the same may be amended in
accordance with the terms of this Agreement).
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means JPMorgan Chase Bank, N.A. and any other Lender that agrees
to act as an Issuing Bank, each in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in Section
2.06(i). Any Issuing Bank may, in its


-21-
4832-2498-4973

--------------------------------------------------------------------------------





discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate. Each
reference herein to the “Issuing Bank” in connection with a Letter of Credit or
other matter shall be deemed to be a reference to the relevant Issuing Bank with
respect thereto.
“Japanese Yen” or “¥” means the lawful currency of Japan.
“LCA Test Date” has the meaning assigned to it in Section 1.08.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the LC Exposure at such time.
“Lead Arranger” means JPMorgan Chase Bank, N.A., in its capacity as the Sole
Lead Arranger and Sole Lead Bookrunner for the Transactions under this
Agreement.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lender Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.21, pursuant to an
Assignment and Assumption or otherwise, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption or otherwise.
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Letter of Credit Agreement” has the meaning assigned to it in Section 2.06(b).
“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01, or if an Issuing Bank has entered into an Assignment and
Assumption or has otherwise assumed a Letter of Credit Commitment after the
Effective Date, the amount set forth for such Issuing Bank as its Letter of
Credit Commitment in the Register maintained by the Administrative Agent. The
Letter of Credit Commitment of an Issuing Bank may be modified from time to time
by agreement between such Issuing Bank and the Borrower, and notified to the
Administrative Agent.


-22-
4832-2498-4973

--------------------------------------------------------------------------------





“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any applicable
currency (including any Foreign Currency) and for any Interest Period, the LIBO
Screen Rate at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period; provided that if the LIBO Screen Rate
shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) with respect to the applicable currency then the LIBO Rate
shall be the Interpolated Rate; provided that if any Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing for any applicable currency (including any Foreign Currency) and for
any Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for the relevant currency, for a period equal in length to such
Interest Period as displayed on such day and time on Pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, then on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Limited Condition Acquisition” means any Permitted Acquisition, the
consummation of which is not conditioned on the availability of or on obtaining
third party financing.
“Loan Documents” means, collectively, this Agreement, the Subsidiary Guarantee
Agreement, and each supplement or joinder thereto, each promissory note
delivered pursuant to this Agreement, each Letter of Credit application, the
Collateral Documents, the Post-Closing Letter, any agreements between the
Borrower and an Issuing Bank regarding the issuance by such Issuing Bank of
Letters of Credit therewith and/or the respective rights and obligations between
the Borrower and such Issuing Bank in connection thereunder, and any other
agreements, instruments, documents and certificates executed by or on behalf of
any Loan Party and delivered to or in favor of the Credit Parties concurrently
herewith or hereafter in connection with the Transactions hereunder (but, for
avoidance of doubt, excluding any Swap Agreements and Banking Services
Agreements). Any reference in this Agreement or any other Loan Document to a
Loan Document shall include all appendices, exhibits or schedules thereto, and
all amendments, restatements, supplements or other modifications thereto, and
shall refer to such Loan Document as the same may be in effect at any and all
times such reference becomes operative.
“Loan Parties” means, collectively, the Borrower and the Guarantors.


-23-
4832-2498-4973

--------------------------------------------------------------------------------





“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Local Time” means (a) in the case of a Loan, Borrowing or LC Disbursement
denominated in U.S. Dollars, New York City time, and (b) in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency, local time (it
being understood that such local time shall mean London, England time unless
otherwise notified by the Administrative Agent).
“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable.
“Material Acquisition” means an Acquisition in which the aggregate consideration
paid in connection with such Acquisition (including all cash consideration paid,
all transaction costs incurred and all Indebtedness incurred or assumed in
connection therewith, and the maximum amount payable under any earn-out
obligations in connection therewith as reasonably calculated on the date of such
Acquisition) equals or exceeds $100,000,000.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and the Subsidiaries,
taken as a whole, (b) the ability of the Borrower, or the Loan Parties taken as
a whole, to perform any of their respective obligations under the Loan
Documents, or (c) the material rights of or benefits available to the Lenders
under this Agreement or any other Loan Document.
“Material Foreign Subsidiary” means any first-tier Foreign Subsidiary which, by
itself or together with its Subsidiaries, accounts (excluding intercompany
receivables and goodwill) for a portion of assets or EBITDA comprising five
percent (5%) or more of the Borrower’s consolidated assets or Consolidated
EBITDA, in each case, as reasonably determined by the Borrower as of the end of
or for the most recently ended Reference Period.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $10,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
“Material U.S. Subsidiary” means a Subsidiary (other than an Excluded
Subsidiary) which, by itself or together with its Subsidiaries, accounts
(excluding intercompany receivables and goodwill) for a portion of assets or
EBITDA comprising five percent (5%) or more of the Borrower’s consolidated
assets or Consolidated EBITDA as of the end of or for the most recently ended
Reference Period.
“Maturity Date” means April 30, 2024.


-24-
4832-2498-4973

--------------------------------------------------------------------------------





“Maximum Rate” has the meaning assigned to it in Section 9.13.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, which is contributed to by (or to which there is an obligation to
contribute of) the Borrower or an ERISA Affiliate.
“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than the Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 9.02 and (b) has been
approved by the Required Lenders.
“Non-U.S. Lender” means a Recipient that is not a U.S. Person.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined
would be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and


-25-
4832-2498-4973

--------------------------------------------------------------------------------





fees that accrue after the commencement by or against any Loan Party of any
proceeding under any debtor relief laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed or
allowable claims in such proceeding. Without limiting the foregoing, the
Obligations include (a) the obligations to pay principal, interest, Letter of
Credit commissions, charges, expenses, fees, indemnities and other amounts
payable by the Borrower under any Loan Document and (b) the obligation of the
Borrower to reimburse any amount in respect of any of the foregoing that the
Administrative Agent or any Lender, in each case in its sole discretion, may
elect to pay or advance on behalf of the Borrower.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document), or, following the occurrence and during the continuance of
any Event of Default, sold or assigned an interest in any Loan, Letter of Credit
or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency Borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.
“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in such Foreign Currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for such Foreign Currency as determined above and in an amount
comparable to the unpaid principal amount of the related Borrowing or LC
Disbursement, plus any taxes, levies, imposts, duties, deductions, charges or
withholdings imposed upon, or charged to, the Administrative Agent by any
relevant correspondent bank in respect of such amount in such Foreign Currency.
“Participant” has the meaning assigned to such term in Section 9.04.    
“Participant Register” has the meaning assigned to such term in Section 9.04(c).


-26-
4832-2498-4973

--------------------------------------------------------------------------------





“Patriot Act” has the meaning assigned to it in Section 9.15.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means any Acquisition by the Borrower or any Subsidiary
that satisfies all of the following conditions, which in the case of a Limited
Condition Acquisition shall be subject to Section 1.08:
(a) both before and immediately after giving effect to such Acquisition and the
incurrence or assumption of any Indebtedness in connection therewith, no Default
or Event of Default shall have occurred and be continuing;
(b) both before and immediately after giving effect to such Acquisition and the
incurrence or assumption of any Indebtedness in connection therewith, the
Borrower shall be in compliance on a Pro Forma Basis with the financial covenant
set forth in Section 6.10(b);
(c) if the aggregate consideration paid in connection with such Acquisition
(including all cash consideration paid, all transaction costs incurred and all
Indebtedness incurred or assumed in connection therewith, and the maximum amount
payable under any earn-out obligations in connection therewith as reasonably
calculated on the date of such Acquisition) exceeds $50,000,000, the Borrower
shall have delivered to the Administrative Agent a certificate demonstrating
financial covenant compliance on a Pro Forma Basis, together with copies of
corresponding pro forma financial statements, in each case in form and substance
satisfactory to the Administrative Agent;
(d) such Acquisition shall not be actively opposed by the board of directors (or
similar governing body) of the selling Persons or the Persons whose Equity
Interests are to be acquired; and
(e) in the case of an Acquisition involving the merger, amalgamation or
consolidation of any Loan Party, the surviving entity shall be a Loan Party or
shall become a Loan Party in accordance with Section 5.09.
“Permitted Encumbrances” means:
(a)     Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
(b)     real property lessors’, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than sixty (60) days or are being contested in compliance with Section
5.04;
(c)     pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;


-27-
4832-2498-4973

--------------------------------------------------------------------------------





(d)     (i) pledges and deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business (including such deposits to secure letters of credit issued
for such purpose) and (ii) pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Subsidiary;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k);
(f)     easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;
(g)     the filing of Uniform Commercial Code financing statements and similar
filings made solely as a precautionary measure in connection with an operating
lease;
(h)    customary Liens (i) of a collection bank arising under Section 4-210 of
the Uniform Commercial Code on items in the course of collection, (ii) in favor
of a banking institution arising as a matter of law encumbering deposits
(including the right of setoff) and which are within the general parameters
customary in the banking industry and (iii) in favor of securities and custodial
intermediaries encumbering commodity accounts, brokerage accounts or other
deposits and investment property contained therein (including the right of
setoff) and which are within the general parameters customary in such industry;
(i)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Subsidiaries in the ordinary course of business and permitted under Section
6.09;
(j)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business which payments are not overdue for a
period of more than sixty (60) days or which are being contested in compliance
with Section 5.04;
(k)    any retained interest or title of a licensor, sublicensor, lessor or
sublessor under licenses and leases entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business; and
(l)    leases, licenses, subleases or sublicenses granted by the Borrower or any
Subsidiary in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of business of the Borrower or such
Subsidiary;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.


-28-
4832-2498-4973

--------------------------------------------------------------------------------





“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Post-Closing Letter” means that certain Post-Closing Letter between the
Borrower and the Administrative Agent, dated as of the date hereof.
“Pounds Sterling” or “£” means the lawful currency of the United Kingdom.
“Prepayment Event” means:
(a)    any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of any Loan Party, other than
sales of assets expressly permitted by Section 6.09 and sales of services or
equipment in the ordinary course of business consistent with past practice; or
(b)    any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party; or
(c)    the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.
“Pro Forma Basis” means, with respect to any Acquisition, that the Borrower is
in pro forma compliance with the applicable financial covenants set forth in
Section 6.10 (or any more restrictive financial ratio required hereunder, as
applicable), recomputed (a) as if such Acquisition (including the incurrence or
assumption of any Indebtedness in connection therewith) had occurred on the
first day of the most recent four (4) fiscal quarter period preceding the date
of such Acquisition for which the Borrower has delivered Financial Statements,
(b) with Consolidated Senior Secured Debt, Consolidated Total Debt, cash and
Cash


-29-
4832-2498-4973

--------------------------------------------------------------------------------





Equivalent Investments measured as of the date of such Acquisition and
immediately after giving effect to such Acquisition and any Indebtedness
incurred or assumed in connection therewith, and (c) with Consolidated EBITDA
and Consolidated Fixed Charges measured for the Reference Period then most
recently ended for which the Borrower has delivered Financial Statements.
“Prohibited Person” means any Person (a) listed in the Annex to the Executive
Order or identified pursuant to Section 1 of the Executive Order; (b) that is
owned or controlled by, or acting for or on behalf of, any Person listed in the
Annex to the Executive Order or identified pursuant to the provisions of Section
1 of the Executive Order; (c) with whom a Lender is prohibited from dealing or
otherwise engaging in any transaction by any terrorism or anti-laundering law,
including the Executive Order; (d) who commits, threatens, conspires to commit,
or support “terrorism” as defined in the Executive Order; (e) who is named as a
“Specially designated national or blocked person” on the most current list
published by the OFAC at its official website, at
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf or any replacement
website or other replacement official publication of such list; or (f) who is
owned or controlled by a Person listed above in clause (c) or (e).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public-Sider” means a Lender whose representatives may trade in securities of
the Borrower or its Controlling person or any of its Subsidiaries while in
possession of the financial statements provided by the Borrower under the terms
of this Agreement.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or other obligation of such Loan Party becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Equity Interests” means any Equity Interests other than Disqualified
Equity Interests.
“Ratification Agreement” means the Ratification and Reaffirmation of Collateral
Documents, dated as of the date hereof, by the Borrower in favor of the
Administrative Agent, for the benefit of the Secured Parties, as amended,
restated, supplemented or otherwise modified from time to time.
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.
“Reference Banks” means in connection with any determination of the Australian
Bill Rate, the principal Sydney offices, in each case, of JPMorgan Chase Bank,
N.A. and one or more


-30-
4832-2498-4973

--------------------------------------------------------------------------------





Lenders selected by the Administrative Agent from time to time; provided,
however, that no Lender shall be a Reference Bank without such Lender’s consent.
“Reference Period” means, as of the last day of any fiscal quarter, the period
of four (4) consecutive fiscal quarters of the Borrower and its Subsidiaries
ending on such date.
“Register” has the meaning assigned to such term in Section 9.04(b).
“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, subject to Section 2.20, Lenders having
Credit Exposures and unused Commitments representing more than fifty percent
(50%) of the sum of the total Credit Exposures and unused Commitments at such
time; provided that, for the purpose of determining the Required Lenders needed
for any waiver, amendment, modification or consent, any Lender that is the
Borrower, or any Affiliate of the Borrower, shall be disregarded.
“Required Revolving Lenders” means, at any time, subject to Section 2.20,
Revolving Lenders having Revolving Credit Exposures and unused Revolving
Commitments representing more than fifty percent (50%) of the sum of the Total
Revolving Credit Exposure and unused Revolving Commitments at such time.
“Required Term Lenders” means, at any time, subject to Section 2.20, Term
Lenders having Term Loans and unused Term Loan Commitments (if any) representing
more than fifty percent (50%) of the sum of the aggregate principal amount of
all Term Loans and the total unused Term Loan Commitments at such time.
“Responsible Officer” means the Financial Officer or other executive officer of
the Borrower.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition,


-31-
4832-2498-4973

--------------------------------------------------------------------------------





cancellation or termination of any such Equity Interests or any option, warrant
or other right to acquire any such Equity Interests.
“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or terminated from time to time pursuant
to Section 2.09, (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04 and (c) increased from
time to time pursuant to Section 2.21. The initial amount of each Lender’s
Revolving Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Revolving Commitment, as applicable.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.
“Revolving Loan” means a revolving loan made by a Revolving Lender pursuant to
Section 2.03.
“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country, (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b), or (d) any Person
otherwise the subject of any Sanctions.
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union,


-32-
4832-2498-4973

--------------------------------------------------------------------------------





any European Union member state, Her Majesty’s Treasury of the United Kingdom,
or other relevant sanctions authority.
“Secured Banking Services Obligations” means any and all obligations of the
Borrower or any Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) under any and
all Banking Services Agreements with a Banking Services Provider.
“Secured Obligations” means, collectively, all Obligations, Secured Swap
Obligations and Secured Banking Services Obligations.
“Secured Parties” means, collectively, the holders of the Secured Obligations
from time to time and shall include (a) each Lender and the Issuing Bank in
respect of their Loans, LC Exposure and Swingline Exposure, (b) the
Administrative Agent, the Issuing Bank and the Lenders in respect of all other
present and future obligations and liabilities of the Loan Parties of every type
and description arising under or in connection with this Agreement or any other
Loan Document, (c) each Swap Provider and Banking Services Provider in respect
of Secured Swap Obligations and Secured Banking Services Obligations, (d) each
indemnified party under Section 9.03 in respect of the obligations and
liabilities of the Loan Parties to such Person hereunder and under the other
Loan Documents, and (e) the respective successors and (in the case of a Lender,
permitted) transferees and assigns of the foregoing Persons.
“Secured Swap Obligations” means any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Swap Provider, and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any such
Swap Agreement transaction; provided, however, that for any applicable
Guarantor, the Secured Swap Obligations shall not include Swap Obligations that
constitute Excluded Swap Obligations with respect to such Guarantor.
“Security Agreement” means the Second Amended and Restated Pledge and Security
Agreement dated as of the date hereof among the Loan Parties and the
Administrative Agent, for the benefit of the Secured Parties, as amended,
restated, supplemented or otherwise modified from time.
“Solvent” means that the Borrower and the Subsidiaries on a consolidated basis
are “solvent” within the meaning given such term and similar terms under
applicable laws relating to fraudulent transfers and conveyances, including that
(a) the fair value of the assets of the Borrower and the Subsidiaries on a
consolidated basis, at a fair valuation, exceeds their aggregate debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the assets of the Borrower and the Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) the Borrower and the Subsidiaries on a consolidated basis will be
able


-33-
4832-2498-4973

--------------------------------------------------------------------------------





to pay their debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (d) the Borrower and
the Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the business in which they are engaged. The amount
of any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
“Specified Representations” means (a) the representations made by the Loan
Parties with respect to Section 3.01, Section 3.02 (solely as it relates to
entering into any amendment relating to the applicable Limited Condition
Acquisition and performance of the Loan Documents), Section 3.03(b) (solely as
it relates to the organizational documents of such Loan Party), Section 3.08,
Section 3.13, Section 3.14 (solely with respect to the last sentence thereof),
and Section 3.16 (solely with respect to the Loan Parties prior to the
applicable Limited Condition Acquisition) or (b) any corresponding
representations made by the Loan Parties in any other Loan Document.
“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Federal Reserve Board, the
Financial Services Authority, the European Central Bank or other Governmental
Authority for any category of deposits or liabilities customarily used to fund
loans in such currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall, in the
case of Loans denominated in U.S. Dollars, include those imposed pursuant to
Regulation D. Eurocurrency Loans and Australian Dollar Loans shall be deemed to
be subject to such reserve, liquid asset, fee or similar requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under any applicable law, rule or regulation,
including Regulation D. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset or similar requirement.
“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary that is expressly subordinated in right of payment and performance to
the Obligations.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than
fifty percent (50%) of the equity or more than fifty percent (50%) of the
ordinary voting power or, in the case of a partnership, more than fifty percent
(50%) of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent and/or one or more subsidiaries of the parent.


-34-
4832-2498-4973

--------------------------------------------------------------------------------





“Subsidiary” means any subsidiary of the Borrower.
“Subsidiary Guarantee Agreement” means a Subsidiary Guarantee Agreement by each
Subsidiary Guarantor in favor of the Credit Parties, substantially in the form
of Exhibit I hereto, and each supplement or joinder thereto.
“Subsidiary Guarantors” means, collectively, the Material U.S. Subsidiaries of
the Borrower that are a party to the Subsidiary Guarantee Agreement.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act.
“Swap Provider” means any Person that (i) is a Lender or an Affiliate of a
Lender at the time it enters into the applicable Swap Agreement, in its capacity
as a party thereto, or (ii) with respect to any Swap Agreement existing as of
the Effective Date, is a Lender or an Affiliate of a Lender as of the Effective
Date, in its capacity as a party thereto, in each case together with such
Person’s successors and permitted assigns.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swingline Loans).
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Syndication Agent” means each of Wells Fargo Bank, N.A. and Citizens Bank,
National Association.
“Swiss Francs” means the lawful currency of Switzerland.


-35-
4832-2498-4973

--------------------------------------------------------------------------------





“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euro.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, value added taxes, or any other goods and services,
use or sales taxes, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Term Lender” means, as of any date of determination, each Lender having a Term
Loan Commitment or holding Term Loans.
“Term Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make Term Loans hereunder. The initial amount of each Lender’s
Term Loan Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Term Loan Commitment, as applicable.
“Term Loans” means the term loans made by the Term Lenders to the Borrower
pursuant to Section 2.01.
“Total Revolving Credit Exposure” means, the sum of the outstanding principal
amount of all Lenders’ Revolving Loans, their LC Exposure and their Swingline
Exposure at such time; provided that, clause (a) of the definition of Swingline
Exposure shall only be applicable to the extent the Lenders shall have funded
their respective participations in the outstanding Swingline Loans.
“Transactions” means the execution, delivery and performance by each Loan Party
of each Loan Document to which it is a party, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Australian Bill Rate or
the Alternate Base Rate.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, that if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“U.S. Dollars” or “$” means the lawful currency of the United States of America.


-36-
4832-2498-4973

--------------------------------------------------------------------------------





“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Certificate” has the meaning assigned to such term in Section
2.17(f)(ii)(D)(2).
“Unfinanced Capital Expenditures” means Capital Expenditures funded solely with
the proceeds of equity contributions or Indebtedness other than the Loans, in
each case to the extent permitted by this Agreement.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan” or “Australian Dollar Loan”) or
by Class and Type (e.g., a “Eurocurrency Revolving Loan” or “Australian Dollar
Revolving Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or
by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
law, agreement, instrument or other document herein shall be construed as
referring to such law, agreement, instrument or other document as from time to
time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (e) any
reference to any law, rule or regulation herein shall, unless otherwise
specified, refer to such law, rule or regulation as amended, modified or
supplemented from time to time and (f) the words “asset” and “property” shall be
construed to have the same meaning


-37-
4832-2498-4973

--------------------------------------------------------------------------------





and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
SECTION 1.04    Accounting Terms; GAAP. (a) Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to (i) any election
under Financial Accounting Standards Board Accounting Standards Codification 825
(or any other Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein and (ii) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.
(b)    Notwithstanding anything to the contrary contained in Section 1.04(a) or
in the definition of “Capital Lease Obligations,” only those leases that would
constitute capital leases in conformity with GAAP prior to January 1, 2019 shall
be considered capital leases, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith.
(c)    Notwithstanding anything to the contrary contained in Section 1.04(a),
with respect to the definitions and the calculation of amounts and ratios
contained herein, the accounting for revenue recognition from contracts with
customers and the impact of such accounting, GAAP shall mean (i) for all periods
prior to December 1, 2018, Financial Accounting Standards Board Accounting
Standards Codification 605, and (ii) for all periods from and after December 1,
2018, Financial Accounting Standards Board Accounting Standards Codification
606.
SECTION 1.05    Interest Rates. The Administrative Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto, or replacement rate therefor.
SECTION 1.06    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of any Letter of Credit at any time shall be deemed to be the stated
amount of such Letter


-38-
4832-2498-4973

--------------------------------------------------------------------------------





of Credit in effect at such time; provided that with respect to any Letter of
Credit that, by its terms, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit at any time shall be
deemed to be the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.
SECTION 1.07    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
SECTION 1.08    Limited Condition Acquisitions. Notwithstanding anything to the
contrary herein, to the extent that the terms of this Agreement require (i)
compliance with any financial covenant ratio or test (including any Consolidated
Senior Secured Leverage Ratio test, Consolidated Total Leverage Ratio test or
any Consolidated Fixed Charge Coverage Ratio test) or (ii) the absence of a
Default or Event of Default (or any type of Default or Event of Default), as a
condition to the making of any Limited Condition Acquisition or incurrence of
Indebtedness in connection therewith, the determination of whether the relevant
condition is satisfied may be made, at the election of the Borrower, at the time
of (or on the basis of the financial statements for the most recently ended
Reference Period at the time of and assuming the full drawing under any
Revolving Loan increase) the execution of the definitive agreement with respect
to such Limited Condition Acquisition, after giving effect to the relevant
Limited Condition Acquisition and related incurrence of Indebtedness, on a pro
forma basis (the “LCA Test Date”). In connection with any subsequent calculation
of any financial covenant ratio or test on or following the LCA Test Date, and
prior to the earlier of (x) the date on which such Limited Condition Acquisition
is consummated or (y) the date that the definitive agreement for such Limited
Condition Acquisition is terminated or expires without consummation of such
Limited Condition Acquisition, any such ratio or test shall be calculated on (A)
a pro forma basis assuming such Limited Condition Acquisition and any
transactions in connection therewith (including any incurrence of Indebtedness,
Liens and the use of proceeds thereof) has been consummated, and also on (B) a
standalone basis without giving effect to such Limited Condition Acquisition and
any such transactions in connection therewith. In addition, in the case of any
Revolving Loan and/or Incremental Term Loan obtained for the purposes of
financing a Limited Condition Acquisition, the only representations and
warranties the accuracy of which shall be a condition to funding such Revolving
Loan and/or Incremental Term Loan shall be (I) the Specified Representations and
(II) the representations and warranties made by the sellers or by or on behalf
of the applicable target in the purchase, acquisition or similar agreement
governing such acquisition as are material to the interests of the Lenders, but
only to the extent that the Borrower (or the Borrower’s applicable Affiliates or
Subsidiaries) has the right (determined without regard to any notice
requirement) not to consummate or the right to terminate (or cause the
termination of) the Borrower’s (or such Affiliates’ or Subsidiaries’)
obligations under such purchase, acquisition or other agreement as a result of a
breach of such representations or warranties in such purchase, acquisition or
other agreement (or the failure of


-39-
4832-2498-4973

--------------------------------------------------------------------------------





such representations or warranties to be accurate or to satisfy the closing
conditions in such purchase, acquisition or other agreement applicable to such
representations or warranties).
ARTICLE II
The Credits


SECTION 2.01    Commitments. Subject to the terms and conditions set forth
herein, (a) each Revolving Lender agrees to make Revolving Loans to the Borrower
in Agreed Currencies from time to time during the Availability Period in an
aggregate principal amount that will not result in, subject to Sections 2.04 and
2.11(c), (i) the Dollar Amount of such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Commitment, (ii) the Dollar Amount of the
Total Revolving Credit Exposure exceeding the Aggregate Revolving Commitment or
(iii) the Dollar Amount of the total outstanding Revolving Loans and LC
Exposure, in each case denominated in Foreign Currencies, exceeding the Foreign
Currency Sublimit, and (b) each Term Lender agrees to make Term Loans and/or to
continue Term Loans in accordance with Section 9.19 (as applicable) to the
Borrower in U.S. Dollars on the Effective Date in an aggregate amount not to
exceed such Lender’s Term Loan Commitment. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Loans. Amounts repaid or prepaid in respect of
Term Loans may not be reborrowed.
SECTION 2.02    Loans and Borrowings.
(a)    Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Revolving Lenders ratably in accordance with their
respective Revolving Commitments. Each Term Loan shall be made as part of a
Borrowing on the Effective Date consisting of Term Loans made by the Term
Lenders ratably in accordance with their respective Term Loan Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required. Any Swingline Loan shall
be made in accordance with the procedures set forth in Section 2.05. The Term
Loans shall amortize as set forth in Section 2.10.
(b)    Subject to Section 2.14, each Borrowing shall be comprised entirely of
ABR Loans, Eurocurrency Loans or Australian Dollar Loans as the Borrower may
request in accordance herewith; provided that each ABR Loan shall only be made
in U.S. Dollars. Each Swingline Loan shall be an ABR Loan. Each Lender at its
option may make any Eurocurrency Loan or Australian Dollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan (so
long as such election does not increase the Borrower’s costs hereunder);
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.


-40-
4832-2498-4973

--------------------------------------------------------------------------------





(c)    At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is (i)
an integral multiple of (A) in the case of a Borrowing denominated in U.S.
Dollars, $500,000, (B) in the case of a Borrowing denominated in Japanese Yen,
¥50,000,000, and (C) in the case of a Borrowing denominated in any other Foreign
Currency, the smallest amount of such Foreign Currency that is an integral
multiple of 500,000 units of such currency and that has an Equivalent Amount in
excess of $500,000, and (ii) not less than (A) in the case of a Borrowing
denominated in U.S. Dollars, $1,000,000, (B) in the case of a Borrowing
denominated in Japanese Yen, ¥100,000,000, and (C) in the case of a Borrowing
denominated in any other Foreign Currency, the smallest amount of such Foreign
Currency that is an integral multiple of 1,000,000 units of such currency and
that has an Equivalent Amount in excess of $1,000,000. At the commencement of
each Interest Period for any Australian Dollar Revolving Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of AUD
500,000 and that has an Equivalent Amount in excess of $500,000. At the time
that each ABR Revolving Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $500,000 and not less than
$1,000,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the Aggregate Revolving
Commitment or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Each Swingline Loan shall be in
an amount that is an integral multiple of $500,000 and not less than $1,000,000.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be (x) more than a total of ten (10)
Eurocurrency Borrowings outstanding or (y) more than a total of five (5)
Australian Dollar Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03    Requests for Borrowings. To request a Term Loan Borrowing or a
Revolving Borrowing, the Borrower shall notify the Administrative Agent of such
request by submitting a Borrowing Request in a form approved by the
Administrative Agent and signed by a Responsible Officer of the Borrower (a) in
the case of a Eurocurrency Borrowing denominated in U.S. Dollars, not later than
11:00 a.m., New York City time, three (3) Business Days before the date of the
proposed Borrowing, (b) in the case of a Eurocurrency Borrowing denominated in a
Foreign Currency and in the case of an Australian Dollar Borrowing, not later
than 11:00 a.m., Local Time, four (4) Business Days before the date of the
proposed Borrowing, or (c) in the case of an ABR Borrowing, not later than 11:00
a.m., New York City time, on the date of the proposed Borrowing. Each such
Borrowing Request shall be irrevocable and shall specify the following
information in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing, an Australian Dollar
Borrowing or a Eurocurrency Borrowing;


-41-
4832-2498-4973

--------------------------------------------------------------------------------





(iv)    in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”;
(v)    in the case of an Australian Dollar Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and
(vi)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.
If no denomination is specified with respect to any requested Eurocurrency
Borrowing, then the requested Revolving Borrowing shall be denominated in U.S.
Dollars. If no election as to the Type of Revolving Borrowing is specified,
then, in the case of a Borrowing denominated in U.S. Dollars, the requested
Revolving Borrowing shall be an ABR Borrowing, and in the case of a Borrowing
denominated in a Foreign Currency, the requested Revolving Borrowing shall be a
Eurocurrency Borrowing. If no Interest Period is specified with respect to any
requested Eurocurrency Borrowing or Australian Dollar Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one (1) month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each applicable Lender of
the details thereof and of the amount of such Lender’s Loan to be made as part
of the requested Borrowing.
SECTION 2.04    Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:
(a)    each Eurocurrency Borrowing and each Australian Dollar Borrowing as of
the date two (2) Business Days prior to the date of such Borrowing or, if
applicable, the date of conversion or continuation of any Borrowing as a
Eurocurrency Borrowing or Australian Dollar Borrowing;
(b)    the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit; and
(c)    all outstanding Revolving Loans and the LC Exposure on and as of the last
Business Day of each calendar quarter and, during the continuation of an Event
of Default, on any other Business Day elected by the Administrative Agent in its
discretion or upon instruction by the Required Lenders.
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Borrowing, Letter of Credit or LC
Exposure for which a Dollar Amount is determined on or as of such day.
SECTION 2.05    Swingline Loans.


-42-
4832-2498-4973

--------------------------------------------------------------------------------





(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender may, in its sole discretion, make Swingline Loans in U.S. Dollars to the
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $25,000,000
or (ii) the Dollar Amount of the Total Revolving Credit Exposure exceeding the
Aggregate Revolving Commitment; provided that the Borrower will not request a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.
(b)    To request a Swingline Loan, the Borrower shall submit a written notice
to the Administrative Agent by telecopy or electronic mail not later than 2:00
p.m., New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be in a form approved by the Administrative Agent, shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and amount of the requested Swingline Loan. The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from the
Borrower. If applicable, the Swingline Lender will make each Swingline Loan
available to the Borrower by means of a credit to the general deposit account of
the Borrower with the Swingline Lender (or, in the case of a Swingline Loan made
to finance the reimbursement of an LC Disbursement as provided in Section
2.06(e), by remittance to the Issuing Bank) by 3:00 p.m., New York City time, on
the requested date of such Swingline Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Revolving
Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Revolving Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders. The Administrative Agent shall notify
the Borrower of any participations in any Swingline Loan acquired pursuant to
this paragraph, and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or


-43-
4832-2498-4973

--------------------------------------------------------------------------------





other party on behalf of the Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to the Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.
(d)    The Swingline Lender may be replaced at any time by written agreement
among the Borrower, the Administrative Agent, the replaced Swingline Lender and
the successor Swingline Lender. The Administrative Agent shall notify the
Lenders of any such replacement of the Swingline Lender. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid interest
accrued for the account of the replaced Swingline Lender pursuant to Section
2.13(a). From and after the effective date of any such replacement, (x) the
successor Swingline Lender shall have all the rights and obligations of the
replaced Swingline Lender under this Agreement with respect to Swingline Loans
made thereafter and (y) references herein to the term “Swingline Lender” shall
be deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders, as the context shall require.
After the replacement of a Swingline Lender hereunder, the replaced Swingline
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of a Swingline Lender under this Agreement with respect to Swingline
Loans made by it prior to its replacement, but shall not be required to make
additional Swingline Loans.
(e)    Subject to the appointment and acceptance of a successor Swingline
Lender, any Swingline Lender may resign as a Swingline Lender at any time upon
thirty days’ prior written notice to the Administrative Agent, the Borrower and
the Lenders, in which case, such Swingline Lender shall be replaced in
accordance with Section 2.05(d) above.
SECTION 2.06    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit denominated in Agreed
Currencies as the applicant thereof for the support of its or its Subsidiaries’
obligations, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability Period,
and the Issuing Bank (i) agrees to issue Letters of Credit in an aggregate
outstanding amount not to exceed its Letter of Credit Commitment and (ii) may in
its discretion (but without any obligation to do so) issue Letters of Credit in
an amount exceeding the committed portion of its Letter of Credit Commitment, in
each case on the terms and conditions set forth herein. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any Letter of Credit Agreement, the terms and conditions of
this Agreement shall control. Notwithstanding anything herein to the contrary,
the Issuing Bank shall have no obligation hereunder to issue, and shall not
issue, any Letter of Credit the proceeds of which would be made available to any
Person (i) to fund any activity or business


-44-
4832-2498-4973

--------------------------------------------------------------------------------





of or with any Sanctioned Person, or in any Sanctioned Countries that, at the
time of such funding, is the subject of any Sanctions, (ii) in any manner that
would result in a violation of any Sanctions by any party to this Agreement or
(iii) in any manner that would result in a violation of one or more policies of
such Issuing Bank applicable to letters of credit generally.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three (3)
Business Days (or such shorter period as may be agreed by the Issuing Bank)) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the Agreed
Currency applicable thereto, the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit. In addition, as a condition to any such Letter of Credit
issuance, the Borrower shall have entered into a continuing agreement (or other
letter of credit agreement) for the issuances of letters of credit and/or shall
submit a letter of credit application, in each case, as required by the Issuing
Bank and using such bank’s standard form (each, a “Letter of Credit Agreement”).
A Letter of Credit shall be issued, amended, renewed or extended only if (and
upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension, subject to Sections 2.04 and
2.11(c), (i) the Dollar Amount of the LC Exposure shall not exceed $25,000,000,
(ii) (x) the aggregate undrawn amount of all outstanding Letters of Credit
issued by the Issuing Bank at such time plus (y) the aggregate amount of all LC
Disbursements made by the Issuing Bank that have not yet been reimbursed by or
on behalf of the Borrower at such time shall not exceed the Issuing Bank’s
Letter of Credit Commitment, (iii) the Dollar Amount of the Total Revolving
Credit Exposure of all Lenders shall not exceed the Aggregate Revolving
Commitment and (iv) the Dollar Amount of the Revolving Credit Exposures of all
Lenders denominated in Foreign Currencies shall not exceed the Foreign Currency
Sublimit. The Borrower may, at any time and from time to time, reduce the Letter
of Credit Commitment of any Issuing Bank with the consent of such Issuing Bank;
provided that the Borrower shall not reduce the Letter of Credit Commitment of
any Issuing Bank if, after giving effect of such reduction, the conditions set
forth in clauses (i) through (iv) above shall not be satisfied.
(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one (1) year after
the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one (1) year after such renewal or extension) and
(ii) the date that is five (5) Business Days prior to the Maturity Date;
provided that any Letter of Credit may contain customary automatic renewal
provisions agreed upon by the Borrower and the Issuing Bank pursuant to which
the expiration date of such Letter of Credit shall be


-45-
4832-2498-4973

--------------------------------------------------------------------------------





automatically extended for a period of up to 12 months (but not to a date later
than the date set forth in clause (ii) above) (each such Letter of Credit, an
“Evergreen LOC”); and provided further that the Borrower may request the
issuance of a Letter of Credit with an expiration date later than the date set
forth in clause (i) or (ii) above, and the Issuing Bank may allow the automatic
renewal of any Evergreen LOC with an expiration date (after giving effect to
such renewal) later than the date set forth in clause (i) or (ii) above, if the
Borrower provides to the Issuing Bank cash collateral in accordance with the
procedures set forth in Section 2.06(j) in an amount in cash equal to one
hundred five percent (105%) of the LC Exposure as of such date in respect of
such Letter of Credit or Evergreen LOC, as the case may be, plus any accrued and
unpaid interest thereon.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 1:00 p.m., Local Time, on the date that such LC Disbursement is
made, if the Borrower shall have received notice of such LC Disbursement prior
to 10:00 a.m., Local Time, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
1:00 p.m., Local Time, on the Business Day immediately following the day that
the Borrower receives such notice; provided that, if such LC Disbursement is not
less than the Equivalent Amount of $100,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Section
2.03 or 2.05 that such payment be financed with an ABR Revolving Borrowing or
Swingline Loan in the Dollar Amount of such LC Disbursement and, to the extent
so financed, the Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable LC Disbursement, the payment then
due from the Borrower in respect thereof and such Revolving Lender’s Applicable
Percentage thereof. Promptly following receipt of such


-46-
4832-2498-4973

--------------------------------------------------------------------------------





notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Revolving
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Revolving Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans or a Swingline Loan as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement. If the Borrower’s reimbursement of, or
obligation to reimburse, any amounts in any Foreign Currency would subject the
Administrative Agent, the Issuing Bank or any Lender to any stamp duty, ad
valorem charge or similar tax that would not be payable if such reimbursement
were made or required to be made in U.S. Dollars, the Borrower shall, at its
option, either (x) pay the amount of any such tax requested by the
Administrative Agent, such Issuing Bank or the relevant Lender or (y) reimburse
each LC Disbursement made in such Foreign Currency in U.S. Dollars, in an amount
equal to the Dollar Amount, calculated using the applicable exchange rates, on
the date such LC Disbursement is made, of such LC Disbursement.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, Letter of Credit Agreement or this Agreement, or any term or provision
therein, (ii) any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect, (iii) payment by the Issuing
Bank under a Letter of Credit against presentation of a draft or other document
that does not comply with the terms of such Letter of Credit, or (iv) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by


-47-
4832-2498-4973

--------------------------------------------------------------------------------





the Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by electronic
mail) of such demand for payment and whether the Issuing Bank has made or will
make an LC Disbursement thereunder; provided that any failure to give or delay
in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Revolving Lenders with respect to any such LC
Disbursement.
(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans (or, if such LC
Disbursement is denominated in a Foreign Currency, at (x) the Overnight Foreign
Currency Rate for such Foreign Currency plus the then effective Applicable Rate
with respect to Eurocurrency Revolving Loans or, (y) if applicable, the
Overnight Foreign Currency Rate for such Australian Dollars plus the then
effective Applicable Rate with respect to Australian Dollar Revolving Loans);
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Bank shall be for the account of such Revolving Lender to the extent of such
payment.
(i)    Replacement of the Issuing Bank.
(i)    An Issuing Bank may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank. The Administrative Agent shall notify the Revolving
Lenders of any such replacement of an Issuing Bank. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(b). From and after the effective date of any such replacement, (x) the
successor Issuing Bank shall have all the rights and obligations of


-48-
4832-2498-4973

--------------------------------------------------------------------------------





Issuing Banks under this Agreement with respect to Letters of Credit to be
issued thereafter and (y) references herein to the term “Issuing Bank” shall be
deemed to refer to such successor or to any previous Issuing Banks, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(ii)    Subject to the appointment and acceptance of a successor Issuing Bank,
any Issuing Bank may resign as an Issuing Bank at any time upon thirty days’
prior written notice to the Administrative Agent, the Borrower and the Lenders,
in which case, such Issuing Bank shall be replaced in accordance with Section
2.06(i)(i) above.
(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, the Required Revolving Lenders) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Secured Parties, an amount in cash, in the original
currency, equal to one hundred five percent (105%) of the amount of the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in Section 7.01(h) or (i). Such deposit
shall be held by the Administrative Agent as collateral for the payment and
performance of the Secured Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account and the Borrower hereby grants to the Administrative Agent,
for the benefit of the Secured Parties, a security interest in such account.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Required Revolving Lenders), be
applied to satisfy other Secured Obligations. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three (3) Business Days after all Events of
Default have been cured or waived.
(k)    Letters of Credit Under Existing Credit Agreement. The “Letters of
Credit” outstanding under the Existing Credit Agreement shall constitute Letters
of Credit hereunder.


-49-
4832-2498-4973

--------------------------------------------------------------------------------





SECTION 2.07    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof solely by wire transfer of immediately available funds (i)
in the case of Loans denominated in U.S. Dollars, by 1:00 p.m., New York City
time, to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders, and (ii) in the case of Loans
denominated in a Foreign Currency, by 1:00 p.m., Local Time, in the city of the
Administrative Agent’s Eurocurrency Payment Office for such Foreign Currency and
at such Eurocurrency Payment Office; provided that Swingline Loans shall be made
as provided in Section 2.05. Except in respect of the provisions of this
Agreement covering the reimbursement of Letters of Credit, the Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
funds so received in the aforesaid account of the Administrative Agent to (x) in
the case of Loans denominated in U.S. Dollars, an account of the Borrower
maintained with the Administrative Agent in New York City and designated by the
Borrower in the applicable Borrowing Request, and (y) in the case of Loans
denominated in a Foreign Currency, an account of the Borrower in the relevant
jurisdiction and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (including the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency) or (ii) in the case of the Borrower, the
interest rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
SECTION 2.08    Interest Elections.
(a)    Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurocurrency Revolving
Borrowing or Australian Dollar Revolving Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Each Term Loan Borrowing
initially shall be comprised of ABR Loans or Eurocurrency Loans. Thereafter, the
Borrower may, subject to Section 2.08(b), elect to convert any such Borrowing to
a different Type or to continue such Borrowing and, in the case of a


-50-
4832-2498-4973

--------------------------------------------------------------------------------





Eurocurrency Borrowing or Australian Dollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by written Interest Election Request
signed by a Responsible Officer of the Borrower by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Notwithstanding any other provision of this
Section, the Borrower shall not be permitted to (i) change the currency of any
Borrowing, (ii) elect an Interest Period for Eurocurrency Loans or Australian
Dollar Loans that does not comply with Section 2.02(d) or (iii) convert any
Borrowing to a Borrowing of a Type not available to the Borrower for such
Borrowing when it was made.
(c)    Each Interest Election Request shall be irrevocable and shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing, a
Eurocurrency Borrowing or Australian Dollar Borrowing; and
(iv)    if the resulting Borrowing is (1) an Australian Dollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
or (2) a Eurocurrency Borrowing, the Interest Period and Agreed Currency to be
applicable thereto after giving effect to such election, in each case which
Interest Period shall be a period contemplated by the definition of the term
“Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing or
Australian Dollar Borrowing but does not specify an Interest Period, then the
Borrower shall be deemed to have selected an Interest Period of one (1) month’s
duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.


-51-
4832-2498-4973

--------------------------------------------------------------------------------





(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing or Australian Dollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period (i) in the case of
a Borrowing denominated in U.S. Dollars, such Borrowing shall be converted to an
ABR Borrowing, and (ii) in the case of a Borrowing denominated in a Foreign
Currency, such Borrowing shall automatically continue as a Eurocurrency
Borrowing in the same Agreed Currency or, in the case of an Australian Dollar
Borrowing it shall automatically continue as an Australian Dollar Borrowing in
such currency, with an Interest Period of one (1) month. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower, then, so long as an Event of Default is continuing (x) no
outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing or Australian Dollar Borrowing and (y) unless repaid, each
Eurocurrency Borrowing and Australian Dollar Borrowing shall be converted to an
ABR Borrowing (and any such Australian Dollar Borrowing and Eurocurrency
Borrowing denominated in a Foreign Currency shall be redenominated in Dollars at
the time of such conversion) at the end of the Interest Period applicable
thereto.
SECTION 2.09    Termination and Reduction of Commitments.
(a)    Unless previously terminated, (i) the Term Loan Commitments shall
terminate on the Effective Date immediately after the funding of the Term Loans,
and (ii) all other Commitments shall terminate on the Maturity Date.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $1,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11, the Dollar Amount of the Total
Revolving Credit Exposure would exceed the Aggregate Revolving Commitment.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
SECTION 2.10    Repayment and Amortization of Loans; Evidence of Debt.


-52-
4832-2498-4973

--------------------------------------------------------------------------------





(a)    The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Lender the then unpaid
principal amount of each Revolving Loan on the Maturity Date in the currency of
such Revolving Loan and (ii) to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Maturity Date and the first
date after such Swingline Loan is made that is the fifteenth (15th) or last day
of a calendar month and is at least two (2) Business Days after such Swingline
Loan is made; provided that on each date that a Revolving Borrowing is made, the
Borrower shall repay all Swingline Loans then outstanding. The Borrower shall
repay Term Loans on each date set forth below in the aggregate principal amount
set forth opposite such date (as adjusted from time to time pursuant to Section
2.11) and in U.S. Dollars:


-53-
4832-2498-4973

--------------------------------------------------------------------------------





Date
Amount
August 31, 2019
$1,881,250
November 30, 2019
$1,881,250
February 28, 2020
$1,881,250
May 31, 2020
$1,881,250
August 31, 2020
$3,762,500
November 30, 2020
$3,762,500
February 28, 2021
$3,762,500
May 31, 2021
$3,762,500
August 31, 2021
$5,643,750
November 30, 2021
$5,643,750
February 28, 2022
$5,643,750
May 31, 2022
$5,643,750
August 31, 2022
$7,525,000
November 30, 2022
$7,525,000
February 28, 2023
$7,525,000
May 31, 2023
$7,525,000
August 31, 2023
$9,406,250
November 30, 2023
$9,406,250
February 28, 2024
$9,406,250
Maturity Date
The remaining unpaid principal balance of the Term Loans



To the extent not previously repaid, all unpaid Term Loans shall be paid in full
by the Borrower on the Maturity Date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the


-54-
4832-2498-4973

--------------------------------------------------------------------------------





Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the Obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form.
SECTION 2.11    Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (d) of this Section; provided that each prepayment shall be in an
aggregate amount that is (i) an integral multiple of (A) in the case of a
Borrowing denominated in U.S. Dollars, $100,000, (B) in the case of a Borrowing
denominated in Japanese Yen, ¥10,000,000, and (C) in the case of a Borrowing
denominated in any other Foreign Currency, the smallest amount of such Foreign
Currency that is an integral multiple of 100,000 units of such currency and that
has an Equivalent Amount in excess of $100,000, and (ii) not less than (A) in
the case of a Borrowing denominated in U.S. Dollars, $500,000, (B) in the case
of a Borrowing denominated in Japanese Yen, ¥50,000,000, and (C) in the case of
a Borrowing denominated in any other Foreign Currency, the smallest amount of
such Foreign Currency that is an integral multiple of 500,000 units of such
currency and that has an Equivalent Amount in excess of $500,000.
(b)    In the event and on each occasion that any Net Proceeds are received by
or on behalf of any Loan Party in respect of any Prepayment Event, the Borrower
shall, immediately after such Net Proceeds are received by such Loan Party,
prepay the Obligations as set forth in Section 2.11(c) below in an aggregate
amount equal to 100% of such Net Proceeds, provided, however, that, in the case
of any event described in clause (a) or clause (b) of the definition of the term
“Prepayment Event,” if (i) solely in the case of a Prepayment Event described in
clause (b) of such definition, the fair value of the properties or assets
affected by such casualty, taking or condemnation is less than $10,000,000 and
(ii) the Borrower shall have delivered to the Administrative Agent a certificate
of a Financial Officer to the effect that the Loan Parties have applied or
committed to apply the Net Proceeds from such event (or a portion thereof
specified in such certificate), within 365 days after receipt of such Net
Proceeds, to acquire (or replace or rebuild) real property, equipment or other
tangible assets (excluding inventory) to be used in the business of the Loan
Parties, and certifying that no Default has occurred and is continuing, then


-55-
4832-2498-4973

--------------------------------------------------------------------------------





no prepayment shall be required pursuant to this paragraph in respect of the Net
Proceeds specified in such certificate to the extent that the Net Proceeds
specified in such certificate are indeed so applied within the longer of (i)
such 365 day period, and (ii) 180 days after being committed, if within such 365
day period the Net Proceeds are committed to reinvestment.
(c)    All such amounts pursuant to Section 2.11(b) shall be applied to prepay
the Term Loans, to be applied pro rata to the remaining amortization
installments of the Term Loans.
(d)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by a telecopy of a written
notice signed by a Responsible Officer of the Borrower (or, in the case of a
prepayment of a Borrowing denominated in U.S. Dollars, by telephone confirmed
promptly by telecopy or electronic mail to the Administrative Agent of a written
notice signed by a Responsible Officer of the Borrower) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing denominated
in U.S. Dollars, not later than 11:00 a.m., New York City time, three (3)
Business Days before the date of prepayment, (ii) in the case of prepayment of a
Eurocurrency Borrowing denominated in a Foreign Currency or of an Australian
Dollar Borrowing, not later than 11:00 a.m., Local Time, four (4) Business Days
before the date of prepayment, (iii) in the case of prepayment of an ABR
Borrowing (other than a Swingline Loan or Borrowing), not later than 11:00 a.m.,
New York City time, on the date of prepayment or (iv) in the case of prepayment
of a Swingline Loan, not later than 1:00 p.m., New York City time, on the date
of prepayment. Each such telephonic and written notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Revolving
Commitments as contemplated by Section 2.09, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with Section
2.09. Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Revolving Loans included in the prepaid Revolving
Borrowing. Each voluntary prepayment of a Term Loan Borrowing shall be applied
against the remaining amortization installments of the Term Loans in such order
as the Borrower shall direct. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13 and break funding payments to
the extent required by Section 2.16.
(e)    If at any time, (i) other than as a result of fluctuations in currency
exchange rates, the sum of the aggregate principal Dollar Amount of the Total
Revolving Credit Exposure of all Lenders (calculated, with respect to Revolving
Loans and LC Exposure denominated in Foreign Currencies, as of the most recent
Computation Date with respect to each such Lender’s Revolving Loans and LC
Exposure) exceeds the Aggregate Revolving Commitment or (ii) solely as a result
of fluctuations in currency exchange rates, (A) the aggregate principal Dollar
Amount of the Total Revolving Credit Exposure (so calculated), as of the most
recent Computation Date, exceeds one hundred five percent (105%) of the
Aggregate Revolving Commitment or (B) the aggregate principal Dollar Amount of
the Total Revolving Credit Exposure denominated in


-56-
4832-2498-4973

--------------------------------------------------------------------------------





Foreign Currencies (the “Foreign Currency Exposure”) (so calculated), as of the
most recent Computation Date, exceeds one hundred five percent (105%) of the
Foreign Currency Sublimit, the Borrower shall, in each case, immediately (or, in
the case of an overdraw resulting solely from fluctuations in currency exchange
rates as described in the foregoing clause (ii), within two (2) Business Days
after receiving notice thereof from the Administrative Agent) repay Revolving
Borrowings or cash collateralize LC Exposure in accordance with the procedures
set forth in Section 2.06(j), as applicable, in an aggregate principal amount
sufficient to cause (x) the Dollar Amount of the Total Revolving Credit Exposure
(so calculated) to be less than or equal to the Aggregate Revolving Commitment
and (y) the Foreign Currency Exposure to be less than or equal to the Foreign
Currency Sublimit, as applicable.
SECTION 2.12    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee, which shall accrue at the Applicable
Rate (subject to adjustment as set forth in Section 2.13(f)) on the average
daily unused amount of the Revolving Commitment of such Revolving Lender during
the period from and including the Effective Date to but excluding the date on
which such Revolving Commitment terminates; provided that, if such Revolving
Lender continues to have any Swingline Exposure after its Revolving Commitment
terminates, then such commitment fee shall continue to accrue on the daily
amount of such Lender’s Swingline Exposure from and including the date on which
its Revolving Commitment terminates to but excluding the date on which such
Revolving Lender ceases to have any Swingline Exposure. Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Revolving Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided that any commitment fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand. All commitment fees shall be
payable in U.S. Dollars, shall be computed on the basis of a year of three
hundred sixty (360) days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). For purposes of
this Section 2.12(a), the unused amount of the Revolving Commitment of any
Revolving Lender shall be deemed to be the excess of (i) the Revolving
Commitment of such Revolving Lender over (ii) the Revolving Credit Exposure of
such Lender (exclusive of Swingline Exposure).
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurocurrency Revolving
Loans on the average daily Dollar Amount of such Revolving Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Revolving Lender’s Revolving Commitment
terminates and the date on which such Revolving Lender ceases to have any LC
Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue at the
rate or rates per annum separately agreed upon between the Borrower and the
Issuing Bank on the average daily Dollar Amount of the LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and


-57-
4832-2498-4973

--------------------------------------------------------------------------------





including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as the Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of three hundred sixty (360) days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
(c)    The Borrower agrees to pay the fees set forth in the Fee Letter to the
Administrative Agent and the Lead Arranger, for their own respective accounts,
and for the account of other Persons indicated in the Fee Letter in the amounts
and at the times set forth therein.
(d)    All fees payable hereunder shall be paid on the dates due, in U.S.
Dollars and immediately available funds, to the Administrative Agent (or to the
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Lenders. Fees paid shall not
be refundable under any circumstances.
SECTION 2.13    Interest.
(a)    The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate, and the Loans comprising each Australian Dollar Borrowing
shall bear interest at the Australian Bill Rate for the Interest Period in
effect for such Borrowing plus the Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, two percent
(2%) plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
two percent (2%) plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any


-58-
4832-2498-4973

--------------------------------------------------------------------------------





Loan (other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Loan or Australian Dollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion. All interest
shall be payable in the currency in which the applicable Loan is denominated.
(e)    All interest hereunder shall be computed on the basis of a year of three
hundred sixty (360) days, except that (i) interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of three hundred sixty-five (365)
days (or three hundred sixty-six (366) days in a leap year) and (ii) interest
for all Borrowings denominated in Australian Dollars and/or in Pounds Sterling
shall be computed on the basis of a year of three hundred sixty-five (365) days,
and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate, LIBO Rate or Australian Bill Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
(f)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Administrative Agent determines that (x) the Consolidated Total Leverage
Ratio as calculated by the Borrower as of any applicable date was inaccurate and
(y) a proper calculation of the Consolidated Total Leverage Ratio would have
resulted in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code, automatically and without
further action by the Administrative Agent or any Lender), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period;
provided that, if any such restatement or adjustment would have resulted in a
lower pricing for any other period (each, a “Lower Priced Period”), there shall
be deducted from such additional interest and fees an amount equal to (but in no
event greater than the amount of such additional interest and fees) the excess
of interest and fees actually paid for such Lower Priced Period over the amount
of interest and fees that should have been paid during such Lower Priced Period.
The Borrower’s obligations under this paragraph shall survive the termination of
the Revolving Commitments and the repayment of all other Obligations hereunder
for the limited period ending on the date that is the later to occur of (x) one
(1) year following the date upon which such termination and repayment occurred
and (y) two (2) months following the date upon which the Borrower’s annual
audited financial statements, which include the period during which such
termination and repayment occurred, become publicly available.
SECTION 2.14    Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurocurrency Borrowing:


-59-
4832-2498-4973

--------------------------------------------------------------------------------





(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, because the LIBO Screen Rate is not available or
published on a current basis), for the applicable currency and such Interest
Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for the applicable currency
and such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for the applicable currency and such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic mail as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective,
(B) if any Borrowing Request requests a Eurocurrency Borrowing denominated in
U.S. Dollars, such Borrowing shall be made as an ABR Borrowing, and (C) if any
Borrowing Request requests a Eurocurrency Borrowing denominated in a Foreign
Currency, such Borrowing Request shall be ineffective; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.
(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(x) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement that the administrator of the LIBO Screen Rate is insolvent
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (y) the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBO Screen Rate),
or (z) the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable; provided that, if such alternate
rate of interest as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement. Notwithstanding anything
to the contrary in Section 9.02, such amendment shall become effective without
any further action or consent of any other party to this Agreement so long as
the Administrative Agent shall not have received, within five Business Days of
the date notice of such alternate rate


-60-
4832-2498-4973

--------------------------------------------------------------------------------





of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this clause
(b) (but, in the case of the circumstances described in clause (ii) of the first
sentence of this Section 2.14(b), only to the extent the LIBO Screen Rate for
the applicable currency and such Interest Period is not available or published
at such time on a current basis), (x) any Interest Election Request that
requests the conversion of any Revolving Borrowing to, or continuation of any
Revolving Borrowing as, a Eurocurrency Borrowing shall be ineffective, (y) if
any Borrowing Request requests a Eurocurrency Revolving Borrowing, such
Borrowing shall be made as an ABR Borrowing and (z) any request by the Borrower
for a Eurocurrency Borrowing shall be ineffective.
SECTION 2.15    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or Issuing Bank;
(ii)    impose on any Lender or Issuing Bank or the London interbank market or
the Australian Dollar market any other condition, cost or expense affecting this
Agreement, any Loan Document or Eurocurrency Loans or Australian Dollar Loans
made by such Lender or any Letter of Credit or participation therein; or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan or of maintaining its obligation to make any such Loan (including
pursuant to any conversion of any Borrowing denominated in an Agreed Currency to
a Borrowing denominated in any other Agreed Currency) or to increase the cost to
such Lender, such Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit (including pursuant to any
conversion of any Borrowing denominated in an Agreed Currency to a Borrowing
denominated in any other Agreed Currency) or to reduce the amount of any sum
received or receivable by such Lender, such Issuing Bank or such other Recipient
hereunder, whether of principal, interest or otherwise (including pursuant to
any conversion of any Borrowing denominated in an Agreed Currency to a Borrowing
denominated in any other Agreed Currency), then the Borrower will pay to such
Lender, such Issuing Bank or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, such Issuing Bank
or such other Recipient, as the case may be, for such additional costs incurred
or reduction suffered.


-61-
4832-2498-4973

--------------------------------------------------------------------------------





(b)    If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of any
Loan Document or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or Issuing Bank or such Lender’s or Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Bank’s policies and the policies of
such Lender’s or Issuing Bank’s holding company with respect to capital adequacy
and liquidity), then from time to time the Borrower will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.
(c)    A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
(d)    Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or reductions incurred more than one
hundred eighty (180) days prior to the date that such Lender or Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the one
hundred eighty (180) day period referred to above shall be extended to include
the period of retroactive effect thereof.
SECTION 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan or Australian Dollar Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default or as a result of any prepayment pursuant to Section 2.11), (b)
the conversion of any Eurocurrency Loan or Australian Dollar Loan other than on
the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurocurrency Loan or Australian Dollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(b) and is revoked in
accordance therewith), or (d) the assignment of any Eurocurrency Loan or
Australian Dollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to Section
2.19, then, in any such event, the Borrower shall compensate each Lender for the
loss, cost and expense attributable to such event. Such loss, cost or expense to
any Lender shall be deemed to include an amount determined by such Lender to be
the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not


-62-
4832-2498-4973

--------------------------------------------------------------------------------





occurred, at the Adjusted LIBO Rate or the Australian Bill Rate (as applicable)
that would have been applicable to such Loan (excluding, for the avoidance of
doubt, the Applicable Rate), for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the applicable currency of a comparable amount and period from other
banks in the Eurocurrency, eurodollar or Australian Dollar market (as
applicable). A certificate of any Lender setting forth any amount or amounts
that such Lender is entitled to receive pursuant to this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
SECTION 2.17    Taxes; Payments Free of Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.17,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Loan Parties. The Loan Parties shall indemnify
each Recipient, within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable out-of-pocket expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative


-63-
4832-2498-4973

--------------------------------------------------------------------------------





Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed
copy of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;


-64-
4832-2498-4973

--------------------------------------------------------------------------------





(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed copy of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2)    an executed copy of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed copy of IRS Form W-8BEN or W-8BEN-E, as applicable; or
(4)    to the extent a Foreign Lender is not the Beneficial Owner, an executed
copy of Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit D-2 or
Exhibit D-3, IRS Form W-9, and/or other certification documents from each
Beneficial Owner, as applicable; provided, that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals or (if copies are equally valid for the purpose)
copies of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. Federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the


-65-
4832-2498-4973

--------------------------------------------------------------------------------





Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the


-66-
4832-2498-4973

--------------------------------------------------------------------------------





replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.
(g)    Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes any Issuing Bank and the phrase “applicable law” includes FATCA.
SECTION 2.18    Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Setoffs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 1:00
p.m., Local Time, on the date when due, in immediately available funds, without
setoff, recoupment or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
(x) in the case of payments denominated in U.S. Dollars, its offices at 270 Park
Avenue, New York, New York, and (y) in the case of payments denominated in a
Foreign Currency, its Eurocurrency Payment Office for such Foreign Currency, in
each case except payments to be made directly to Issuing Banks or Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder of principal or interest or Letter of Credit participation fees or
fronting fees in respect of any Loan or LC Disbursement or the LC Exposure
shall, except as otherwise expressly provided herein, be made in the currency of
such Loan or LC Disbursement or the LC Exposure, as applicable, and all other
payments hereunder and under each other Loan Document shall be made in U.S.
Dollars. Notwithstanding the foregoing provisions of this Section, if, after the
making of any Borrowing or LC Disbursement in any Foreign Currency, currency
control or exchange regulations are imposed in the country which issues such
Foreign Currency with the result that such Foreign Currency no longer exists or
the Borrower is not able to make payment to the Administrative Agent for the
account of the Lenders in such Foreign Currency, then all payments to be made by
the Borrower hereunder in such Foreign Currency shall instead be made when due
in U.S. Dollars in an amount equal to the Dollar Amount (as of the date of
repayment) of such payment due, it being the intention of the parties hereto
that the Borrower takes all risks of the imposition of any such currency control
or exchange regulations.
(b)    Any proceeds of Collateral received by the Administrative Agent (i) not
constituting a specific payment of principal, interest, fees or other sum
payable under the Loan Documents shall be applied as specified by the Borrower
or (ii) after an Event of Default has occurred and is continuing and the
Administrative Agent so elects or the Required Lenders so direct, shall be
applied ratably first, to pay that portion of the Obligations constituting fees,


-67-
4832-2498-4973

--------------------------------------------------------------------------------





indemnities, expense reimbursements and other amounts payable to the
Administrative Agent; second, to pay that portion of the Obligations
constituting fees, indemnities, expense reimbursements and other amounts (other
than principal, interest, commitment fees, Letter of Credit participation fees
and Letter of Credit fronting fees) payable to the Lenders and Issuing Banks;
third, to pay that portion of the Obligations constituting accrued and unpaid
commitment fees, Letter of Credit participation fees and Letter of Credit
fronting fees and interest then due and payable on the Loans and other
Obligations, ratably among the Lenders and Issuing Banks in proportion to the
respective amounts described in this clause third payable to them; fourth, to
pay that portion of the Secured Obligations constituting unpaid principal on the
Loans and unreimbursed LC Disbursements and any Secured Banking Services
Obligations and Secured Swap Obligations then owing, ratably among the Lenders,
Issuing Banks, the Swap Providers and the Banking Services Providers in
proportion to the respective amounts described in this clause fourth held by
them; fifth, to the Administrative Agent for the benefit of Issuing Banks and
the Revolving Lenders, to cash collateralize that portion of the LC Exposure
comprised of the aggregate undrawn amount of Letters of Credit in accordance
with Section 2.06(j); and sixth, to pay any other Secured Obligation then owing,
ratably among the Secured Parties in proportion to the respective amounts
described in this clause sixth payable to them. Notwithstanding the foregoing,
Secured Banking Services Obligations and Secured Swap Obligations shall be
excluded from the application described above if the Administrative Agent has
not received written notice thereof, together with such supporting documentation
as the Administrative Agent may request, from the applicable Banking Services
Provider or Swap Provider. Each Banking Services Provider or Swap Provider not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article VIII
hereof for itself and its Affiliates as if a “Lender” party hereto. No Banking
Services Provider or Swap Provider that obtains the benefits of this Section
2.18(b), Subsidiary Guarantee Agreement or any Collateral by virtue of the
provisions hereof or of the Subsidiary Guarantee Agreement or any Collateral
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of the Collateral (including the release or impairment of any
Collateral) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Agreement to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Secured Banking Services Obligations or Secured
Swap Obligations unless the Administrative Agent has received written notice of
such Secured Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Banking Services Provider
or Swap Provider. Secured Swap Obligations that constitute Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be
made with respect to amounts received from other Loan Parties or their assets to
preserve the allocation to Secured Swap Obligations otherwise set forth in this
Section 2.18(b).
(c)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of


-68-
4832-2498-4973

--------------------------------------------------------------------------------





interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal and unreimbursed LC Disbursements
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal and unreimbursed LC Disbursements then due to such
parties.
(d)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
(e)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the applicable Lenders or Issuing Banks hereunder that
the Borrower will not make such payment, the Administrative Agent may assume
that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the applicable Lenders or
Issuing Banks, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the applicable Lenders
or Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including the Overnight Foreign Currency Rate in the
case of Loans denominated in a Foreign Currency).
SECTION 2.19    Mitigation Obligations; Replacement of Lenders.


-69-
4832-2498-4973

--------------------------------------------------------------------------------





(a)    If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b)    If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or (iii) any Lender becomes a Defaulting Lender or a
Non-Consenting Lender, then, in each case, the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Sections 2.15 or
2.17) and obligations under this Agreement and the other Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (w) if such consent
would be required under Section 9.04(b)(i), the Borrower shall have received the
prior written consent of the Administrative Agent (and if a Revolving Commitment
is being assigned, Issuing Banks), which consent shall not unreasonably be
withheld, (x) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in LC Disbursements
and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts), (y) in the case of any such assignment resulting
from a claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments, and (z) in the case of any assignment resulting from a
Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply. Each party
hereto agrees that (a) an assignment required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee (or, to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and such
parties are participants), and (b) the Lender required to make such assignment
need not be a party thereto in order for such assignment to be effective and
shall be deemed to have consented to and be bound by the terms thereof so long
as no changes to the form attached as Exhibit A adversely affect the exiting
Lender; provided that, following the effectiveness of any such assignment, the
other parties to such assignment agree to


-70-
4832-2498-4973

--------------------------------------------------------------------------------





execute and deliver such documents necessary to evidence such assignment as
reasonably requested by the applicable Lender, provided that any such documents
shall be without recourse to or warranty by the parties thereto other than as
contemplated by the Assignment and Assumption.
SECTION 2.20    Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Revolving
Commitment, if any, of such Defaulting Lender pursuant to Section 2.12(a);
(b)    any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 2.18(b) or otherwise)
or received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or Swingline Lender hereunder; third, to cash collateralize the
Issuing Banks’ LC Exposure with respect to such Defaulting Lender in accordance
with this Section; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
cash collateralize the Issuing Banks’ future LC Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with this Section; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Banks or Swingline Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Banks or Swingline Lenders against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement or under
any other Loan Document; seventh, so long as no Default or Event of Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement or under any other Loan Document; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Disbursements owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or


-71-
4832-2498-4973

--------------------------------------------------------------------------------





LC Disbursements owed to, such Defaulting Lender until such time as all Loans
and funded and unfunded participations in the Borrower’s obligations
corresponding to such Defaulting Lender’s LC Exposure and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments without giving
effect to clause (d) below. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.


(c)    the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders, the Required Lenders, the Required
Revolving Lenders or the Required Term Lenders, as applicable, have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided that any waiver,
amendment or other modification requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender disproportionately when
compared to the other affected Lenders, or increases or extends the Commitment
of such Defaulting Lender, shall require the consent of such Defaulting Lender;
(d)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender, and such Lender is a Revolving Lender, then:
(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders that are
Revolving Lenders in accordance with their respective Applicable Percentages but
only to the extent that (A) the sum of all such non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s Swingline Exposure and
LC Exposure does not exceed the total of all non-Defaulting Lenders’ Revolving
Commitments and (B) such reallocation does not cause the Revolving Credit
Exposure of any such non-Defaulting Lender to exceed such non-Defaulting
Lender’s Revolving Commitment,;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (A) first, prepay such Swingline Exposure and
(B) second, cash collateralize for the benefit of Issuing Banks only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Revolving Lenders pursuant to
Section


-72-
4832-2498-4973

--------------------------------------------------------------------------------





2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Revolving Lender hereunder, all letter of credit fees payable under Section
2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be payable to
the Issuing Banks until and to the extent that such LC Exposure is reallocated
and/or cash collateralized; and
(e)    so long as such Lender is a Defaulting Lender and a Revolving Lender, (i)
the Swingline Lender shall not be required to fund any Swingline Loan and no
Issuing Bank shall be required to issue, amend, renew or extend any Letter of
Credit, unless it is satisfied that the related exposure and such Defaulting
Lender’s then outstanding LC Exposure will be one hundred percent (100%) covered
by the Revolving Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in accordance with clause (d) above,
and (ii) participating interests in any newly made Swingline Loan or any newly
issued, amended, renewed or extended Letter of Credit shall be allocated among
non-Defaulting Lenders that are Revolving Lenders in a manner consistent with
clause (d)(i) above (and such Defaulting Lender shall not participate therein).
In the event that each of the Administrative Agent, the Borrower, the Swingline
Lender and each Issuing Bank agrees that a Defaulting Lender that is a Revolving
Lender has adequately remedied all matters that caused such Revolving Lender to
be a Defaulting Lender, then the Swingline Exposure and LC Exposure of the
Revolving Lenders shall be readjusted to reflect the inclusion of such Revolving
Lender’s Revolving Commitment and on such date such Revolving Lender shall
purchase at par such of the Revolving Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Revolving Lender to hold such Revolving Loans in accordance with
its Applicable Percentage.
The provisions hereof relating to Defaulting Lenders shall not impair any rights
or remedies that the Borrower may have against any Defaulting Lender hereunder
or under applicable law.
SECTION 2.21    Expansion Option; Incremental Facilities.
(a)    The Borrower may from time to time elect to increase the Revolving
Commitments (each such increase, an “Incremental Revolving Facility”) or enter
into one or more additional tranches of term loans (each, an “Incremental Term
Loan”), in each case in a minimum amount of $10,000,000 and an integral multiple
of $5,000,000 in excess thereof so long as, after giving effect thereto, the
aggregate amount of all such Incremental Revolving Facilities and Incremental
Term Loans does not exceed $125,000,000. Each request from the Borrower pursuant
to this Section 2.21 shall set forth the requested amount and proposed terms of
the relevant Incremental Revolving Facility or Incremental Term Loans. The
Borrower may arrange for any such Incremental Revolving Facility or Incremental
Term Loan to be provided by


-73-
4832-2498-4973

--------------------------------------------------------------------------------





one or more Lenders (each Lender so agreeing to an increase in its Revolving
Commitment, or to participate in such Incremental Term Loans, an “Increasing
Lender”), or by one or more new banks, financial institutions or other entities
(each such new bank, financial institution or other entity, an “Augmenting
Lender” and, together with each Increasing Lender, collectively, the “Additional
Lenders”), to increase their existing Revolving Commitments, or to participate
in such Incremental Term Loans, or extend Revolving Commitments, as the case may
be; provided, that (i) each Augmenting Lender shall be subject to the approval
of the Borrower and, except in the case of an Incremental Term Loan, the
Administrative Agent, the Swingline Lender and the Issuing Bank, which approvals
shall not be unreasonably withheld or delayed, and (ii) (A) in the case of an
Increasing Lender, the Borrower and such Increasing Lender execute an agreement
substantially in the form of Exhibit E, and (B) in the case of an Augmenting
Lender, the Borrower and such Augmenting Lender execute an agreement
substantially in the form of Exhibit F hereto. No existing Lender shall have any
obligation or be required to provide any Incremental Revolving Facility or any
Incremental Term Loan unless it expressly so agrees. No consent of any Lender
(other than the Lenders participating in such Incremental Revolving Facility or
Incremental Term Loan) shall be required for any such increase or Incremental
Term Loan pursuant to this Section 2.21.
(b)    Incremental Revolving Facilities and Incremental Term Loans created
pursuant to this Section 2.21 shall become effective on the date agreed by the
Borrower, the Administrative Agent and the relevant Increasing Lenders or
Augmenting Lenders, and the Administrative Agent shall notify each Lender
thereof. Notwithstanding the foregoing and in the case of a Incremental
Revolving Facility or an Incremental Term Loan incurred to finance a Limited
Condition Acquisition, which shall be subject to Section 1.08, no increase in
the Revolving Commitments (or in the Revolving Commitment of any Lender) or
Incremental Term Loan shall become effective under this paragraph unless (i) on
the proposed date of the effectiveness of such Incremental Revolving Facility or
Incremental Term Loan, (A) the conditions set forth in paragraphs (a) and (b) of
Section 4.02 shall be satisfied both before and immediately after giving effect
to such Incremental Revolving Facility or Incremental Term Loan or waived by the
Required Lenders, subject to customary so-called “certain fund provisions” or
similar provisions in connection with a Limited Condition Acquisition, and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Borrower and (B) the Borrower
shall be in pro forma compliance with each financial covenant set forth in
Section 6.10, recomputed (1) as if such Incremental Revolving Facility or
Incremental Term Loan (and the application of proceeds thereof to the repayment
of any other Indebtedness) had occurred on the first day of the most recent
Reference Period preceding the date thereof for which the Borrower has delivered
Financial Statements, (2) with Consolidated Senior Secured Debt, Consolidated
Total Debt, cash and Cash Equivalent Investments measured as of the date of and
immediately after giving effect to any funding in connection with such
Incremental Revolving Facility or Incremental Term Loan (and the application of
proceeds thereof to the repayment of any other Indebtedness) and (3) with
Consolidated EBITDA and Consolidated Fixed Charges measured for the Reference
Period then most recently ended for which the Borrower has delivered Financial
Statements, and (ii) the Administrative Agent shall have received documents
(including legal opinions) reasonably satisfactory to it and consistent with
those delivered on the Effective Date as to the corporate power and authority of
the


-74-
4832-2498-4973

--------------------------------------------------------------------------------





Borrowers to borrow hereunder immediately after giving effect to such
Incremental Revolving Facility or Incremental Term Loan.
(c)    On the effective date of any Incremental Revolving Facility, (i) each
relevant Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such Incremental
Revolving Facility and the use of such amounts to make payments to such other
Lenders, each Lender’s portion of the outstanding Revolving Loans of all the
Lenders to equal its Applicable Percentage of such outstanding Revolving Loans,
and (ii) the Borrower shall be deemed to have repaid and reborrowed all
outstanding Revolving Loans as of the date of any increase in the Revolving
Commitments (with such reborrowing to consist of the Types of Revolving Loans,
with related Interest Periods if applicable, specified in a notice delivered by
the Borrower, in accordance with the requirements of Section 2.03). The deemed
payments made pursuant to clause (ii) of the immediately preceding sentence
shall be accompanied by payment of all accrued interest on the amount prepaid
and, in respect of each Eurocurrency Loan, shall be subject to indemnification
by the Borrowers pursuant to the provisions of Section 2.16 if the deemed
payment occurs other than on the last day of the related Interest Periods.
(d)    The Incremental Term Loans (i) shall rank pari passu in right of payment
with the Revolving Loans and the initial Term Loans, (ii) shall not mature
earlier than the Maturity Date (but may have amortization prior to such date),
(iii) shall have a weighted average life to maturity that is no earlier than the
weighted average life to maturity of the existing Term Loans, and (iv) shall be
treated substantially the same as (and in any event no more favorably than) the
existing Term Loans or Revolving Loans; provided, that (x) the terms and
conditions applicable to any Incremental Term Loan maturing after the Maturity
Date may provide for material additional or different financial covenants or
other covenants or prepayment requirements applicable only during periods after
the Maturity Date and (y) any interest rate margins, upfront fees, original
issue discounts (“OID”), any interest rate floors and any customary arrangement
or commitment fees applicable to the Incremental Term Loans shall be determined
by the Borrower and the applicable Additional Lenders.
(e)    Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Additional
Lender participating in such Incremental Term Loan, as applicable, and the
Administrative Agent. Each Incremental Term Loan Amendment may, without the
consent of any other Lenders (except to the extent required pursuant to the
provisos in Section 9.02(b)) or the Required Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent, to effect the provisions
of this Section 2.21. Nothing contained in this Section 2.21 shall constitute,
or otherwise be deemed to be, a commitment on the part of any Lender to increase
its Revolving Commitment hereunder, or provide Incremental Term Loans, at any
time.


-75-
4832-2498-4973

--------------------------------------------------------------------------------





SECTION 2.22    Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of the Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to the Borrower.
ARTICLE III
Representations and Warranties


The Borrower represents and warrants to the Lenders that:
SECTION 3.01    Organization; Powers. Each of the Borrower and its Subsidiaries
(other than Immaterial Subsidiaries) is duly organized or formed, validly
existing and in good standing under the laws of the jurisdiction of its
organization and, except in each of the following cases where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, has all requisite power and authority to carry on
its business as now conducted and is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
SECTION 3.02    Authorization; Enforceability. The Transactions are within the
Borrower’s corporate or other organizational powers and have been duly
authorized by all necessary corporate or other organizational and, if required,
stockholder action. This Agreement has been duly executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights


-76-
4832-2498-4973

--------------------------------------------------------------------------------





generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
SECTION 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Borrower or any of its Subsidiaries or any order of any Governmental
Authority (except, with respect to Subsidiaries that are not Subsidiary
Guarantors, for such violations that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect), (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon and material to the Borrower or any of its Subsidiaries
or its assets, or give rise to a right thereunder to require any payment to be
made by the Borrower or any of its Subsidiaries (except, with respect to
Subsidiaries that are not Subsidiary Guarantors, for such violations, defaults
and payment requirements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect), and (d) will not
result in the creation or imposition of, or the requirement to create, any Lien
on any asset of the Borrower or any of its Subsidiaries.
SECTION 3.04    Financial Condition; No Material Adverse Change. The Borrower
has heretofore furnished to the Administrative Agent (for itself and the
Lenders) its consolidated balance sheet and statements of income, stockholders
equity and cash flows (i) as of and for the fiscal year ended November 30, 2018,
reported on by Deloitte & Touche LLP, independent public accountants, and (ii)
as of and for the fiscal quarter and the portion of the fiscal year ended
February 28, 2019, certified by its chief financial officer. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above. Since November 30, 2018,
there has been no material adverse change in the business, assets, operations or
financial condition of the Borrower and its Subsidiaries, taken as a whole.
SECTION 3.05    Properties.
(a)    Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except where the failure to have such title or interests, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
(b)    Each of the Borrower and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
used in its business, and the use thereof by the Borrower and its Subsidiaries
does not infringe upon the rights of any other Person, except for any such
failures to own or have such license and such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.


-77-
4832-2498-4973

--------------------------------------------------------------------------------





SECTION 3.06    Litigation and Environmental Matters.
(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.
(b)    As of the Effective Date, except for the Disclosed Matters and except
with respect to any other matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
(c)    Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.
SECTION 3.07    Compliance with Laws and Agreements; No Default. Each of the
Borrower and its Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to be in compliance, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
SECTION 3.08    Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
SECTION 3.09    Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.10    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87, as amended, or
any successor thereto) did not, as of the date of the most recent financial
statements


-78-
4832-2498-4973

--------------------------------------------------------------------------------





reflecting such amounts, exceed by more than $10,000,000 the fair market value
of the assets of all such underfunded Plans.
SECTION 3.11    Disclosure.
(a)    Neither the Information Memorandum nor any of the other reports,
financial statements, certificates or other information furnished by or on
behalf of the Borrower to the Administrative Agent or any Lender pursuant to or
in connection with the negotiation of this Agreement or delivered hereunder or
under any Loan Document (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time (it being understood that projections are not a
guaranty of performance and actual results may vary).
(b)    As of the Effective Date, the information included in the Beneficial
Ownership Certification, to the extent delivered by the Borrower pursuant to
Section 4.01(i)(ii), is true and correct in all respects.
SECTION 3.12    Subsidiaries. As of the date of this Agreement, Schedule 3.12 is
a complete list of (a) each of the Borrower’s Subsidiaries and such Subsidiary’s
jurisdiction of incorporation and (b) each Material U.S. Subsidiary.
SECTION 3.13    Solvency. The Borrower and the Subsidiaries (both before and
after giving effect to the Transactions and the Ipswitch Acquisition), on a
consolidated basis and taken as a whole, are Solvent.
SECTION 3.14    Use of Proceeds. The proceeds of the Revolving Loans will be
used only for general corporate purposes of the Borrower and the Subsidiaries in
the ordinary course of business (including the refinancing of existing
Indebtedness). The proceeds of the Term Loans will be used for financing a
portion of the Ipswitch Acquisition, including the fees and expenses incurred in
connection therewith, and for general corporate purposes of the Borrower and the
Subsidiaries. No part of the proceeds of any Loan or any Letter of Credit
extension hereunder will be used, directly or indirectly, to buy or carry, or to
extend credit to others to buy or carry, any Margin Stock or for any other
purpose that entails a violation of any regulations of the Federal Reserve
Board, including Regulations T, U and X.
SECTION 3.15    No Default. No Default or Event of Default has occurred and is
continuing or would result from consummation of the Transactions and the
Ipswitch Acquisition.
SECTION 3.16    Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and, to the knowledge of Borrower, their respective
officers, employees, directors and agents, are in


-79-
4832-2498-4973

--------------------------------------------------------------------------------





compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Borrower, any Subsidiary, any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing or Letter of Credit or use of proceeds thereof
will be used by the Borrower or its Subsidiaries in any manner that would
violate any Anti-Corruption Law or applicable Sanctions.
SECTION 3.17    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
SECTION 3.18    Plan Assets; Prohibited Transactions. None of the Borrower or
any of its Subsidiaries is an entity deemed to hold “plan assets” (within the
meaning of the Plan Asset Regulations), and neither the execution, delivery or
performance of the transactions contemplated under this Agreement, including the
making of any Loan and the issuance of any Letter of Credit hereunder, will give
rise to a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code.
ARTICLE IV
Conditions


SECTION 4.01    Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective, and this Agreement shall not be effective to amend and restate the
Existing Credit Agreement, until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 9.02):
(a)    Loan Documents. The Administrative Agent (or its counsel) shall have
received from each party to the Loan Documents either (i) a counterpart of each
Loan Document to which such Person is a party, signed on behalf of such Person
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy or electronic transmission of a signed signature page of each
Loan Document to which such Person is a party) that such Person has signed a
counterpart of each such Loan Document.
(b)    Ratification Agreement; Other Collateral Documents. The Administrative
Agent shall have received the Ratification Agreement and/or an amended and
restated Security Agreement executed and delivered by the Loan Parties, and all
other applicable Collateral Documents required to be executed and/or delivered
pursuant to the Security Agreement, including such UCC-1 Financing Statements,
intellectual property filings and other similar or applicable filings as will be
necessary or desirable to provide the Administrative Agent with a perfected,
first priority security interest in the Collateral under the Security Agreement
and other Collateral Documents, in each case, subject to the requirements,
limitations and exceptions set forth in the Collateral Documents.


-80-
4832-2498-4973

--------------------------------------------------------------------------------





(c)    Lien Searches. The Administrative Agent (or its counsel) shall have
received from each Loan Party copies of Uniform Commercial Code (or its
jurisdictional equivalent in the case of each Foreign Subsidiary) search reports
listing all effective financing statements filed against such Loan Party, with
copies of such financing statements, as well as copies of such tax, litigation,
judgment, bankruptcy, intellectual property and any other search reports as the
Administrative Agent may reasonably request.
(d)    Legal Opinion. The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Effective Date) of Morgan, Lewis & Bockius LLP, counsel for the Loan
Parties, substantially in the form of Exhibit B and covering such other matters
relating to the Loan Parties, the Loan Documents and the Transactions as the
Required Lenders shall reasonably request. The Borrower hereby requests such
counsel to deliver such opinion.
(e)    Organizational Documents and Certificates. The Administrative Agent shall
have received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of each Loan Party, the authorization of the Transactions and the Loan
Documents, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.
(f)    Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of the Borrower, (A) confirming compliance with
the conditions set forth in paragraphs (a) and (b) of Section 4.02 (provided
that for purposes of determining compliance with Section 4.02(a), such condition
shall not include representations and warranties with respect to Ipswitch and
its Subsidiaries), and paragraphs (m) and (n) of this Section 4.01, and (B)
certifying (with supporting calculations and corresponding pro forma financial
statements), in form and substance satisfactory to the Administrative Agent,
that at the time of and immediately after giving effect to the Ipswitch
Acquisition and the incurrence of all Indebtedness in connection therewith
(including, for the avoidance of doubt, the aggregate amount of all Loans
outstanding and/or to be borrowed hereunder on the Effective Date), the Borrower
is and will be in pro forma compliance with all financial covenants set forth in
Section 6.10.
(g)    Fees and Expenses. The Administrative Agent shall have received all fees
and other amounts due and payable pursuant to this Agreement and the Fee Letter
on or prior to the Effective Date, including, to the extent invoiced at least
one day prior to the Effective Date, reimbursement or payment of all reasonable
out-of-pocket expenses (including reasonable fees and expenses of legal counsel)
required to be reimbursed or paid by the Borrower hereunder.
(h)    Financial Statements. The Administrative Agent (for itself and the
Lenders) shall have received:
(i)     the audited financial statements and the unaudited quarterly financial
statements of the Borrower referred to in Section 3.04(a);


-81-
4832-2498-4973

--------------------------------------------------------------------------------





(ii)     (A) satisfactory audited consolidated financial statements of Ipswitch
for the three (3) most recent fiscal years ended prior to the Effective Date as
to which such financial statements are available and (B) to the extent
available, satisfactory unaudited interim consolidated financial statements of
Ipswitch for each quarterly period ended subsequent to the date of the latest
financial statements delivered pursuant to clause (A) above; and
(iii)     pro forma consolidated financial statements for the Borrower and its
Subsidiaries giving effect to the Ipswitch Acquisition and all Indebtedness in
connection therewith, to be effected on and as of the Effective Date, and
forecasts prepared by management of Borrower, each in form reasonably
satisfactory to Administrative Agent, of balance sheets, income statements and
cash flow statements on an annual basis for each year through and including the
fiscal year ending December 31, 2023.
(i)    Know Your Customer, etc. The Administrative Agent and the Lenders shall
have received, (i)(A) at least three days prior to the Effective Date, all
documentation and other information reasonably requested by the Lenders or the
Administrative Agent under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act, and (B) such
other documents and instruments as they may reasonably request, in each case to
the extent requested in writing of the Borrower at least 10 days prior to the
Effective Date and (ii) to the extent the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least five days prior to
the Effective Date, a Beneficial Ownership Certification in relation to the
Borrower.
(j)    Solvency Certificate. The Administrative Agent and the Lenders shall have
received a written certification from a Financial Officer of the Borrower that,
both before and immediately after giving effect to the Ipswitch Acquisition and
all Indebtedness of the Borrower and the Subsidiaries outstanding on the
Effective Date (including, for the avoidance of doubt, the aggregate amount of
all Loans outstanding and/or to be borrowed hereunder on the Effective Date),
the Borrower and the Subsidiaries, on a consolidated basis, taken as a whole,
are Solvent and will be Solvent subsequent to incurring such Indebtedness on the
Effective Date.
(k)    Governmental and Third Party Approvals. All governmental and third party
filings, approvals and authorizations necessary or, in the reasonable discretion
of the Administrative Agent, advisable in connection with the Transactions, the
Ipswitch Acquisition, and the consummation thereof, and the continuing
operations of the Borrower and the Subsidiaries (including Ipswitch taking into
account the Ipswitch Acquisition) shall have been obtained and be in full force
and effect except where the failure to have such filings, approvals and
authorizations could not reasonably be expected to have a Material Adverse
Effect.
(l)    Updating of Exhibits to Security Agreement, and Waiver. The
Administrative Agent and the Lenders shall have received updated Exhibits to the
Security Agreement after giving effect to the Ipswitch Acquisition, which shall
be attached to the Ratification Agreement. Effective upon receipt of such
updated Exhibits to the Security Agreement, the Lenders agree to waive any
failure by the Borrower to deliver (or any delay in delivering) such updated
Exhibits under the Loan Documents prior to the date hereof and, in connection
therewith, any related


-82-
4832-2498-4973

--------------------------------------------------------------------------------





misrepresentation made solely as a result of such failure to timely deliver such
updated Exhibits and any related failures to notify the Administrative Agent of
the foregoing prior to the date hereof.
(m)    Ipswitch Acquisition. The Ipswitch Acquisition shall have been
consummated pursuant to the Ipswitch Acquisition Agreement, concurrently with
the funding of the new Term Loans. The sources and uses of funding for the
Ipswitch Acquisition shall be reasonably satisfactory to the Administrative
Agent.
(n)    Ipswitch Representations. The representations and warranties made by or
with respect to Ipswitch in the Ipswitch Acquisition Agreement shall be true and
correct in all material respects (or in all respects if the applicable
representation or warranty is already qualified by concepts of materiality) on
and as of the Effective Date (or, to the extent any such representation or
warranty is expressly stated to have been made as of a specific earlier date,
then on and as of such earlier date), but only to the extent that if the
foregoing requirement in this subsection is not satisfied, the Borrower acting
as the buyer under the Ipswitch Acquisition Agreement has the right to terminate
the Ipswitch Acquisition Agreement or otherwise not to close or consummate the
Ipswitch Acquisition.
(o)    Quality of Earnings Report. The Administrative Agent (for itself and the
Lenders) shall have received with respect to the fiscal quarters for Ipswitch
from January 1, 2017 through December 31, 2018, a quality of earnings report
prepared by Deloitte LLP, which will include reviews of earnings of Ipswitch and
shall be satisfactory to the Administrative Agent.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to Section
9.02) at or prior to 3:00 p.m., New York City time, on July 1, 2019 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).
SECTION 4.02    Each Credit Event. Subject to Section 1.08 with respect to any
Revolving Loan increase or Incremental Term Loan incurred to finance a Limited
Condition Acquisition, the obligation of each Lender to make a Loan on the
occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew or
extend any Letter of Credit (as used herein, a “credit event”), is subject to
the satisfaction of the following conditions:
(a)    The representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct in all material respects (or, with
respect to representations and warranties already qualified by concepts of
materiality, in all respects) on and as of the date of such credit event (or, to
the extent any such representation or warranty is expressly stated to have been
made as of a specific earlier date, on and as of such earlier date).
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.


-83-
4832-2498-4973

--------------------------------------------------------------------------------





Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
ARTICLE V
Affirmative Covenants


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, or all such Letters of Credit shall have been cash
collateralized to the satisfaction of the Issuing Bank, and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:
SECTION 5.01    Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:
(a)    within ninety (90) days after the end of each fiscal year of the
Borrower, its audited consolidated balance sheet and related statements of
operations, shareholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception arising out of the scope of the
audit, or without any qualification or exception as to the scope of such audit)
to the effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;
(b)    within fifty (50) days after the end of each of the first three (3)
fiscal quarters of each fiscal year of the Borrower, its consolidated balance
sheet and related statements of operations and cash flows as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures as of the end of and for the
corresponding period or periods of the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Borrower (i)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.10 and (iii) stating whether any change
in GAAP or in


-84-
4832-2498-4973

--------------------------------------------------------------------------------





the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;
(d)    promptly after any request by the Administrative Agent made not earlier
than thirty (30) days, and not later than ninety (90) days, after the
commencement of any fiscal year, a detailed consolidated budget that has been
approved by the Board of Directors of the Borrower for the then current fiscal
year (including a projected consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such fiscal year, and the related consolidated
statements of projected cash flow, projected changes in financial position and
projected income), (collectively, the “Projections”), which Projections shall in
each case be accompanied by a certificate of a Responsible Officer stating that
such Projections are based on reasonable estimates, information and assumptions
and that such Financial Officer has no reason to believe that such Projections
are incorrect or misleading in any material respect;
(e)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be; and
(f)    promptly following any request therefor, (x) such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request and (y) information and documentation reasonably requested by
the Administrative Agent or any Lender (through the Administrative Agent) for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.
Documents required to be delivered pursuant to Section 5.01(a), (b) or (e) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which such materials are publicly
available as posted on the Electronic Data Gathering, Analysis and Retrieval
system (EDGAR); or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether made available by the Administrative Agent). The Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
document to it and maintaining its copies of such documents.
SECTION 5.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:


-85-
4832-2498-4973

--------------------------------------------------------------------------------





(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof, as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$20,000,000;
(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and
(e)    any change in the information provided in the Beneficial Ownership
Certification, to the extent delivered by the Borrower pursuant to Section
4.01(i)(ii), that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03    Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries that is a Subsidiary Guarantor to, do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03. The Borrower will cause each of its Subsidiaries
that is not a Subsidiary Guarantor (other than an Immaterial Subsidiary) to do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, preserve, renew and keep in full force and effect the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.
SECTION 5.04    Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.
SECTION 5.05    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its


-86-
4832-2498-4973

--------------------------------------------------------------------------------





business in good working order and condition, ordinary wear and tear excepted
(except as permitted under Section 6.03), and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations. The Borrower will
furnish to the Administrative Agent, upon its request, information in reasonable
detail as to the insurance so maintained. The Borrower shall promptly deliver to
the Administrative Agent endorsements (x) to all property or casualty insurance
policies covering Collateral naming the Administrative Agent as lender loss
payee, and (y) to all general liability and other liability policies naming the
Administrative Agent an additional insured, which endorsements shall be in
effect at all times. In the event the Borrower or any Subsidiary at any time
hereafter shall fail to obtain or maintain any of the policies or insurance
required herein or to pay any premium in whole or in part relating thereto, then
the Administrative Agent, without waiving or releasing any obligations or
resulting Default hereunder, may at any time or times thereafter (but shall be
under no obligation to do so) obtain and maintain such policies of insurance and
pay such premiums and take any other action with respect thereto which the
Administrative Agent deems advisable. All sums so disbursed by the
Administrative Agent shall constitute part of the Obligations, payable as
provided in this Agreement. The Borrower will furnish to the Administrative
Agent prompt written notice of any casualty or other insured damage to any
material portion of the Collateral or the commencement of any action or
proceeding for the taking of any material portion of the Collateral or interest
therein under power of eminent domain or by condemnation or similar proceeding.
SECTION 5.06    Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries (other than Immaterial Subsidiaries) to,
keep proper books of record and account in which full, true and correct entries
are made of all dealings and transactions in relation to its business and
activities. The Borrower will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at the
expense of the Administrative Agent or such Lender so long as no Event of
Default has occurred and is continuing, and at such reasonable times and as
often as reasonably requested.
SECTION 5.07    Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.
SECTION 5.08    Use of Proceeds. The proceeds of the Loans will be used only for
purposes permitted under Section 3.14. No part of the proceeds of any Loan will
be used, whether directly or indirectly, to buy or carry, or to extend credit to
others to buy or carry, any Margin Stock or for any other purpose that entails a
violation of any regulations of the Federal


-87-
4832-2498-4973

--------------------------------------------------------------------------------





Reserve Board, including Regulations T, U and X. No proceeds of any Borrowing or
Letter of Credit shall be used, directly or indirectly, (A) for the purpose of
furthering any offer, payment, promise to pay, or authorization of the payment
or giving of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, except to the extent permitted for a Person required to
comply with Sanctions, or (C) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.
SECTION 5.09    Additional Subsidiaries. In the event the Borrower acquires or
creates any Material U.S. Subsidiary (other than an Excluded Subsidiary)
including by means of any Division, or any existing Subsidiary (other than an
Excluded Subsidiary) becomes a Material U.S. Subsidiary after the Effective
Date, the Borrower shall forthwith promptly (and in any event within thirty (30)
days (or such longer time as the Administrative Agent may agree) after the
acquisition or creation of such Material U.S. Subsidiary or knowledge of such
existing Subsidiary being a Material U.S. Subsidiary) cause such Subsidiary to
become a Subsidiary Guarantor by delivering to the Administrative Agent a
Subsidiary Guarantee Agreement or a joinder thereto (in the form contemplated
thereby), duly executed by such Subsidiary, pursuant to which such Subsidiary
agrees to be bound by the terms and provisions of the Subsidiary Guarantee
Agreement, such Subsidiary Guarantee Agreement or joinder to be accompanied by
appropriate corporate resolutions, other corporate documentation and legal
opinions in form and substance reasonably satisfactory to the Administrative
Agent and its counsel. Notwithstanding anything herein to the contrary
(including the five percent (5%) threshold in the definition of “Material U.S.
Subsidiary”), the Borrower will cause a sufficient number of its Subsidiaries
(other than Excluded Subsidiaries) to be Subsidiary Guarantors in accordance
with the requirements of this Section such that, at all times, all Subsidiaries
that are not Subsidiary Guarantors (other than Excluded Subsidiaries),
collectively, do not comprise more than fifteen percent (15%) of the Borrower’s
consolidated assets or Consolidated EBITDA as of the end of or for the most
recently ended Reference Period.
SECTION 5.10    Additional Collateral; Further Assurances.
(a)    The Borrower will, and will cause each Material U.S. Subsidiary (other
than an Excluded Subsidiary) to, cause all of its personal property constituting
Collateral (but subject to the exceptions expressly contained in the Collateral
Documents) to be subject at all times to first priority, perfected Liens in
favor of the Administrative Agent for the benefit of the Secured Parties to
secure the Secured Obligations in accordance with the terms and conditions of
the Collateral Documents, subject in any case to Liens permitted by Section
6.02. The requirements in this Section 5.10(a) shall be satisfied within
forty-five (45) days (or such longer time as the Administrative Agent may agree)
after the Borrower acquires or forms any Material U.S. Subsidiary (other than an
Excluded Subsidiary) or any Subsidiary becomes a Material U.S. Subsidiary. In
connection with the requirements of the two preceding sentences, and in each
case as the Administrative Agent may reasonably request, the Borrower will use
commercially reasonable efforts to deliver to the Administrative Agent, within
such forty-five (45) days (or such longer time as the Administrative Agent may
agree), fully executed pledging and collateral


-88-
4832-2498-4973

--------------------------------------------------------------------------------





documentation and filings as may be required under applicable foreign law to
provide the Administrative Agent with a perfected, first priority security
interest in 65% of the voting capital stock and other voting Equity Interests of
any Material Foreign Subsidiaries, along with favorable opinions of foreign
counsel regarding such documentation and filings, in form and substance
reasonably satisfactory to the Administrative Agent; provided that the Borrower
shall not be required to take such steps to the extent (i) such pledge is
prohibited under applicable foreign law or the organizational documents of such
Material Foreign Subsidiary (but only if such prohibition in organizational
documents cannot be removed through the commercially reasonable efforts of the
Borrower), (ii) such pledge requires any governmental or third party consent
(not including consents from any Affiliates of the Borrower), (iii) such pledge
would cause material adverse tax (including foreign tax) consequences to the
Borrower or its Subsidiaries, or (iv) the cost of pledging, perfecting or
maintaining such pledge would exceed the practical benefits to the Lenders to be
afforded thereby (as determined by the Administrative Agent in its reasonable
judgment).
(b)    Without limiting the foregoing, the Borrower will, and will cause each
applicable Material U.S. Subsidiary to, promptly execute and deliver, or cause
to be executed and delivered, to the Administrative Agent such documents,
agreements and instruments, and will take or cause to be taken such further
actions (including the filing and recording of financing statements and other
documents and such other actions or deliveries of the type required by Section
4.01, as applicable), which may be required by this Agreement, the terms of the
Collateral Documents or which the Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all at the
reasonable expense of the Borrower.
SECTION 5.11    Status of Obligations. In the event that any Loan Party shall at
any time issue or have outstanding any Subordinated Indebtedness, the Borrower
shall take or cause such other Loan Party to take all such actions as shall be
necessary to cause the Secured Obligations to constitute senior indebtedness
(however denominated) in respect of such Subordinated Indebtedness and to enable
the Administrative Agent and the Lenders to have and exercise any payment
blockage or other remedies available or potentially available to holders of
senior indebtedness under the terms of such Subordinated Indebtedness. Without
limiting the foregoing, the Secured Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Administrative Agent and the Lenders
may have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness.
SECTION 5.12    Ipswitch Merger. Within 30 days following the Effective Date (or
such longer time as the Administrative Agent may agree), Borrower shall either
(a) (i) cause Ipswitch to merge into the Borrower by entering into an agreement
of merger and by filing the applicable required documents with the Secretary of
State for the State of Delaware and the


-89-
4832-2498-4973

--------------------------------------------------------------------------------





Secretary of the Commonwealth of Massachusetts, and (ii) deliver to
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, evidence that the merger of Ipswitch into the Borrower has
been consummated or (b) cause Ipswitch to comply with Section 5.09.
ARTICLE VI
Negative Covenants


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, or all such Letters of Credit shall have been cash collateralized
to the satisfaction of the Issuing Bank, and all LC Disbursements shall have
been reimbursed, the Borrower covenants and agrees with the Lenders that:
SECTION 6.01    Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
(a)    Indebtedness under the Loan Documents;
(b)    Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness to the extent
the principal amount thereof is not increased except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;
(c)    Indebtedness of the Borrower to any Subsidiary and, to the extent
permitted by Section 6.04, of any Subsidiary to the Borrower or any other
Subsidiary;
(d)    Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary;
(e)    Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within one
hundred eighty (180) days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed $35,000,000 at any
time outstanding;
(f)    Indebtedness of any Person that becomes a Subsidiary after the date
hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii)


-90-
4832-2498-4973

--------------------------------------------------------------------------------





the aggregate principal amount of Indebtedness permitted by this clause (f)
shall not exceed $20,000,000 at any time outstanding;
(g)    Indebtedness of the Borrower or any Subsidiary (i) as an account party in
respect of trade letters of credit and bank guarantees issued on account of
trade obligations and (ii) constituting reimbursement obligations in respect of
surety, customs and appeal bonds, performance bonds and other obligations of a
like nature incurred in the ordinary course of business;
(h)    other Indebtedness of the Borrower or any Subsidiary; provided that the
aggregate principal amount of Indebtedness permitted by this clause (h) shall
not exceed $75,000,000 at any time outstanding (of which up to $25,000,000 in
aggregate may be secured by Liens); and
(i)    other unsecured Indebtedness of the Borrower and its Subsidiaries,
provided that, at the time of the incurrence or assumption of any such
Indebtedness and immediately after giving effect thereto, (w) no Default shall
have occurred and be continuing, (x) the Borrower shall be in compliance with
the Consolidated Total Leverage Ratio covenant set forth in Section 6.10(b),
calculated on a pro forma basis at the time of incurrence of such unsecured
Indebtedness and after giving effect thereto (with Consolidated Total Debt
measured as of the date of and after giving effect to such Indebtedness (and the
application of proceeds thereof to the repayment of any other Indebtedness) and
Consolidated EBITDA measured for the Reference Period then most recently ended),
(y) such Indebtedness shall have no amortization and the final maturity date of
such Indebtedness shall be no earlier than 180 days after the Maturity Date, and
(z) the terms of such Indebtedness shall not provide for any scheduled
repayment, mandatory redemption or repurchase, sinking fund obligations or other
payment (other than interest) prior to the date that is 180 days after the
Maturity Date, other than customary offers to purchase upon a change of control,
asset sale or casualty or condemnation event and customary acceleration rights
upon an event of default.
SECTION 6.02    Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:
(a)    Permitted Encumbrances;
(b)    any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
permitted by Section 6.01(b);
(c)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any


-91-
4832-2498-4973

--------------------------------------------------------------------------------





other property or assets of the Borrower or any Subsidiary and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be and
extensions, renewals and replacements thereof to the extent the principal amount
thereof is not increased except by an amount equal to a reasonable premium or
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such refinancing and by an amount equal to any existing
commitments unutilized thereunder;
(d)    Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
only Indebtedness permitted by Section 6.01(e), (ii) such security interests and
the Indebtedness secured thereby are incurred prior to or within one hundred
eighty (180) days after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does not exceed the cost
of acquiring, constructing or improving such fixed or capital assets and (iv)
such security interests shall not apply to any other property or assets of the
Borrower or any Subsidiary; and
(e)    any Lien on any property or asset of the Borrower or any Subsidiary to
the extent securing Indebtedness permitted by Section 6.01(h) in an aggregate
amount at any time outstanding not to exceed $25,000,000.
SECTION 6.03    Fundamental Changes.
(a)    Subject to Section 6.03(b), the Borrower will not, and will not permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or Dispose of all or
substantially all of its assets, or all or substantially all of the stock of any
of its Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be continuing,
(i) any Subsidiary may merge into the Borrower in a transaction in which the
Borrower is the surviving entity, (ii) any Subsidiary that is not a Subsidiary
Guarantor may merge into any Subsidiary Guarantor in a transaction in which the
Subsidiary Guarantor is the surviving entity, (iii) any Subsidiary Guarantor may
merge into any other Subsidiary Guarantor, (iv) any Subsidiary that is not a
Subsidiary Guarantor may merge into any other Subsidiary that is not a
Subsidiary Guarantor, (v) any Subsidiary Guarantor may Dispose of its assets to
the Borrower or to another Subsidiary Guarantor, (vi) any Subsidiary that is not
a Subsidiary Guarantor may Dispose of its assets (including Equity Interests of
its Subsidiaries) to the Borrower or to another Subsidiary, (vii) any Subsidiary
that is not a Subsidiary Guarantor may liquidate, divide or dissolve if the
Borrower determines in good faith that such liquidation, division or dissolution
is in the best interests of the Borrower and is not materially disadvantageous
to the Lenders, and (viii) any Person may merge into the Borrower or any
Subsidiary in connection with an Acquisition (to the extent otherwise permitted
by this Agreement) where the Borrower or such Subsidiary is the surviving
entity.
(b)    No Loan Party will, nor will it permit any Subsidiary to, consummate a
Division or divisive merger as the Dividing Person, unless each Division
Successor complies with the


-92-
4832-2498-4973

--------------------------------------------------------------------------------





obligations set forth in Sections 5.09 and 5.10, and all other further
assurances obligations set forth in the Loan Documents, and becomes a Loan Party
under this Agreement and the other Loan Documents to the extent required
hereunder.
(c)    The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses
substantially of the type conducted by the Borrower and its Subsidiaries on the
date of execution of this Agreement and businesses reasonably related or
complementary thereto.
SECTION 6.04    Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any other
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) all or substantially
all of the assets of any other Person or any business or division of any other
Person, except:
(a)    investments existing on the date hereof and set forth in Schedule 6.04;
(b)    Cash Equivalent Investments;
(c)    (i) investments by the Loan Parties in the capital stock of their
respective Subsidiaries that are also Loan Parties, (ii) investments by
Subsidiaries that are not Loan Parties in the capital stock of their respective
Subsidiaries, and (iii) to the extent existing on the date hereof and set forth
on Schedule 6.04, investments by the Loan Parties in the capital stock of their
respective Subsidiaries that are not Loan Parties;
(d)    loans or advances made by (i) any Loan Party to any other Loan Party and
(ii) any Subsidiary that is not a Loan Party to the Borrower or any other
Subsidiary;
(e)    investments by the Loan Parties in the capital stock of their respective
Subsidiaries that are not Loan Parties, and loans or advances made by the Loan
Parties to Subsidiaries that are not Loan Parties, in an aggregate amount for
all such investments, loans and advances made pursuant to this clause (e) not to
exceed $50,000,000 at any time outstanding;
(f)    Guarantees constituting Indebtedness permitted by Section 6.01(d);
(g)    loans or advances made by the Borrower or any Subsidiary to its
directors, officers or employees in the ordinary course of business, in an
aggregate amount for all such loans and advances not to exceed $2,500,000 at any
time outstanding;
(h)    investments in and obligations under Swap Agreements permitted by Section
6.05;
(i)    (x) Permitted Acquisitions and (y) the Ipswitch Acquisition; and


-93-
4832-2498-4973

--------------------------------------------------------------------------------





(j)    other investments (not constituting Acquisitions), and loans or advances
made by the Loan Parties to Subsidiaries that are not Loan Parties, without
limit, so long as no Default shall have occurred and be continuing or would
result therefrom; provided however that, if at the time of making each such
investment, loan or advance and immediately after giving effect thereto, the
Borrower’s Consolidated Total Leverage Ratio calculated on a pro forma basis
exceeds 3.00 to 1.00 (with Consolidated Total Debt measured as of the date of
each such investment, loan or advance and Consolidated EBITDA measured for the
Reference Period then most recently ended), then the aggregate outstanding
amount for all such investments, loans and advances made pursuant to this clause
(j) when the Consolidated Total Leverage Ratio calculated on a pro forma basis
at the time of making any such investment, loan or advance (and after giving
effect thereto) exceeds 3.00 to 1.00 (and including all other such investments,
loans and advances made when the Consolidated Total Leverage Ratio calculated on
a pro forma basis at the time of making such investments, loans or advances, and
after giving effect thereto, exceeds 3.00 to 1.00), shall not exceed
$75,000,000.
SECTION 6.05    Swap Agreements. The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Borrower or any of its Subsidiaries), and (b) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.
SECTION 6.06    Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Borrower may declare and
pay dividends with respect to its Equity Interests payable solely in additional
shares of its common stock; (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests; (c) the Borrower may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Borrower and its
Subsidiaries; and (d) the Borrower may declare and pay cash dividends with
respect to its Equity Interests, and make cash payments on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
its Equity Interests, in each case without limit, so long as no Default shall
have occurred and be continuing or would result therefrom; provided however
that, in the case of this clause (d), if at the time of making any such cash
dividend or payment and immediately after giving effect thereto, the Borrower’s
Consolidated Total Leverage Ratio calculated on a pro forma basis exceeds 3.00
to 1.00 (with Consolidated Total Debt measured as of the date of such cash
dividend or payment and Consolidated EBITDA measured for the Reference Period
then most recently ended), then the aggregate amount of all such cash dividends
and payments made pursuant to this clause (d) during any period when the
Consolidated Total Leverage Ratio calculated on a pro forma basis at the time of
making such cash dividends or payments (and after giving effect thereto) exceeds
3.00 to 1.00, shall not exceed in the aggregate $40,000,000 during any fiscal
year.


-94-
4832-2498-4973

--------------------------------------------------------------------------------





SECTION 6.07    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) at prices and on terms and conditions not less favorable
to the Borrower or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among the
Borrower and its wholly owned Subsidiaries not involving any other Affiliate,
(c) any Restricted Payment permitted by Section 6.06, (d) any transactions
constituting investments permitted by Section 6.04 and (e) transactions
permitted by Section 6.03.
SECTION 6.08    Restrictive Agreements. The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; provided that (i) the foregoing clauses (a)
and (b) shall not apply to restrictions and conditions imposed by law or by this
Agreement, (ii) the foregoing clauses (a) and (b) shall not apply to
restrictions and conditions existing on the date hereof identified on Schedule
6.08 (but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition), (iii)
the foregoing clauses (a) and (b) shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iv) the
foregoing clause (a) shall not apply to restrictions or conditions imposed by
any agreement relating to Indebtedness permitted by this Agreement and (v) the
foregoing clause (a) shall not apply to customary provisions in leases, licenses
and other contracts restricting the assignment thereof.
SECTION 6.09    Asset Dispositions. The Borrower will not, and will not permit
any of its Subsidiaries to Dispose of any of its assets, except that, if at the
time thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing, the Borrower or any Subsidiary may (a) Dispose of
any assets to the extent permitted by Section 6.03 or Section 6.04, (b) Dispose
of any assets that are obsolete or no longer used in the Borrower’s or such
Subsidiary’s business, (c) Dispose of any inventory in the ordinary course of
business, (d) grant leases, licenses, subleases or sublicenses in the ordinary
course of business which do not interfere in any material respect with the
ordinary conduct of business of the Borrower or such Subsidiary, and (e) Dispose
of any other assets; provided that, in the case of this clause (e), (i) such
assets shall be disposed of for fair market value and on an arm’s-length basis
and (ii) the net book value of the assets disposed of from and after the date of
this Agreement shall not, in the aggregate, exceed twenty-five percent (25%) of
the Borrower’s Consolidated Tangible Assets as set forth on the Borrower’s most
recent audited financial statements delivered pursuant to Section 4.01(h).
SECTION 6.10    Financial Covenants.


-95-
4832-2498-4973

--------------------------------------------------------------------------------





(a)    Consolidated Senior Secured Leverage Ratio. The Borrower will not permit
the Consolidated Senior Secured Leverage Ratio as of the last day of any
Reference Period to be greater than 2.75 to 1.00; provided, however, that
following the consummation of any Material Acquisition, the Consolidated Senior
Secured Leverage Ratio (x) as at the end of the fiscal quarter in which such
Material Acquisition occurs and the three fiscal quarters immediately
thereafter, shall not be greater than 3.00 to 1.00 and (y) as at the end of any
fiscal quarter thereafter, shall not be greater than 2.75 to 1.00.
(b)    Consolidated Total Leverage Ratio. The Borrower will not permit the
Consolidated Total Leverage Ratio as of the last day of any Reference Period to
be greater than 3.75 to 1.00; provided, however, that following the consummation
of any Material Acquisition, the Consolidated Total Leverage Ratio (x) as at the
end of the fiscal quarter in which such Material Acquisition occurs and the
three fiscal quarters immediately thereafter, shall not be greater than 4.00 to
1.00 and (y) as at the end of any fiscal quarter thereafter, shall not be
greater than 3.75 to 1.00.
(c)    Consolidated Fixed Charge Coverage Ratio. The Borrower will not permit
the Consolidated Fixed Charge Coverage Ratio as of the last day of any Reference
Period to be less than 3:00 to 1.00.
SECTION 6.11    Immaterial Subsidiaries. The Borrower will, from time to time by
written notice to the Administrative Agent, un-designate a sufficient number of
Subsidiaries as Immaterial Subsidiaries, if and to the extent necessary, such
that at all times all Immaterial Subsidiaries, collectively, do not comprise
more than five percent (5%) of the Borrower’s consolidated assets or
Consolidated EBITDA as of the end of or for the most recently ended Reference
Period.
SECTION 6.12    Ipswitch Acquisition Agreement. The Borrower will not, and will
not permit any of its Subsidiaries to, alter, amend or otherwise change or
supplement the Ipswitch Acquisition Agreement or waive any condition therein in
each case in a manner materially adverse to the Lenders without the prior
written consent of the Administrative Agent.
ARTICLE VII
Events of Default


SECTION 7.01    Events of Default. If any of the following events (“Events of
Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Borrower or any other Loan Party shall fail to pay any interest on
any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article)


-96-
4832-2498-4973

--------------------------------------------------------------------------------





payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect (or in any respect if such representation or warranty is already
qualified by concepts of materiality) when made or deemed made;
(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.02, 5.03 (with respect to the Borrower’s
existence), 5.08, or 5.12 or in Article VI;
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those specified in clause
(a), (b) or (d) of this Article) or any other Loan Document, and such failure
shall continue unremedied for a period of thirty (30) days;
(f)    the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary (other than an Immaterial Subsidiary)
or its debts, or of a substantial part of its assets, under any federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Subsidiary
(other than an Immaterial Subsidiary) or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered;
(i)    the Borrower or any Subsidiary (other than an Immaterial Subsidiary)
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or


-97-
4832-2498-4973

--------------------------------------------------------------------------------





other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any such Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(j)    the Borrower or any Subsidiary (other than an Immaterial Subsidiary)
shall become unable to, admit in writing its inability to, or fail generally to
pay its debts as they become due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 shall be rendered against the Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
thirty (30) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any such Subsidiary to enforce any such
judgment;
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$20,000,000 from and after the Effective Date;
(m)    a Change in Control shall occur;
(n)    any Loan Document, at any time after its execution and delivery and for
any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all obligations of the Loan Parties thereunder, shall
cease to be in full force and effect; or any Loan Party or any other Person
shall contest in any manner the validity or enforceability of any Loan Document;
or any Loan Party shall deny that it has any or further liability or obligation
under any Loan Document, or shall purport to revoke, terminate or rescind any
Loan Document; or
(o)    any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any material portion of the
Collateral as required by this Agreement or any Collateral Document or purported
to be covered thereby, except as permitted by the terms of any Loan Document or
except to the extent that any such loss of validity, perfection or priority
results from any action or inaction on the party of the Administrative Agent or
any other Secured Party (including, without limitation, a failure to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Documents or from the failure of the Administrative
Agent to file UCC continuation statements);
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and (x) with
respect to clause (i) below, at the request of


-98-
4832-2498-4973

--------------------------------------------------------------------------------





the Required Revolving Lenders shall, and (y) with respect to clause (ii) below,
at the request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times: (i)
terminate the Commitments, and thereupon the Commitments shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other Obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower, (iii) require that the Borrower provide cash collateral as
required in Section 2.06(j), and (iv) exercise on behalf of itself, the Lenders
and the Issuing Banks all rights and remedies available to it, the Lenders and
the Issuing Banks under the Loan Documents and Applicable Law; and in case of
any event with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other Obligations of the Borrower accrued hereunder, shall automatically become
due and payable, and the obligations of the Borrower to cash collateralize the
LC Exposure as provided in clause (iii) above shall automatically become
effective, in each case, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower. Upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent may,
and at the request of the Required Lenders shall, exercise any rights and
remedies provided to the Administrative Agent under the Loan Documents or at law
or equity, including all remedies provided under the UCC.
ARTICLE VIII
The Administrative Agent


SECTION 8.01    Authorization and Action. (a) Each Lender and each Issuing Bank
hereby irrevocably appoints the entity named as Administrative Agent in the
heading of this Agreement and its successors and assigns to serve as the
administrative agent and collateral agent under the Loan Documents and each
Lender and each Issuing Bank authorizes the Administrative Agent to take such
actions as agent on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Administrative Agent under
such agreements and to exercise such powers as are reasonably incidental
thereto. Without limiting the foregoing, each Lender and each Issuing Bank
hereby authorizes the Administrative Agent to execute and deliver, and to
perform its obligations under, each of the Loan Documents to which the
Administrative Agent is a party, to exercise all rights, powers and remedies
that the Administrative Agent may have under such Loan Documents.
(b)    As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions


-99-
4832-2498-4973

--------------------------------------------------------------------------------





of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, pursuant to the terms in the Loan Documents), and, unless
and until revoked in writing, such instructions shall be binding upon each
Lender and each Issuing Bank; provided, however, that the Administrative Agent
shall not be required to take any action that (i) the Administrative Agent in
good faith believes exposes it to liability unless the Administrative Agent
receives an indemnification satisfactory to it from the Lenders and the Issuing
Banks with respect to such action or (ii) is contrary to this Agreement or any
other Loan Document or applicable law, including any action that may be in
violation of the automatic stay under any requirement of law relating to
bankruptcy, insolvency or reorganization or relief of debtors or that may effect
a forfeiture, modification or termination of property of a Defaulting Lender in
violation of any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors; provided, further, that the Administrative
Agent may seek clarification or direction from the Required Lenders prior to the
exercise of any such instructed action and may refrain from acting until such
clarification or direction has been provided. Except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower, any Subsidiary or any Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.
(c)    In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Banks (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:
(i)    the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, Issuing Bank or holder of any other obligation
other than as expressly set forth herein and in the other Loan Documents,
regardless of whether a Default or an Event of Default has occurred and is
continuing (and it is understood and agreed that the use of the term “agent” (or
any similar term) herein or in any other Loan Document with reference to the
Administrative Agent is not intended to connote any fiduciary duty or other
implied (or express) obligations arising under agency doctrine of any applicable
law, and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties); additionally, each Lender agrees that it will not assert any claim
against the Administrative Agent based on an alleged breach of fiduciary duty by
the Administrative Agent in connection with this Agreement and the transactions
contemplated hereby;
(ii)    where the Administrative Agent is required or deemed to act as a trustee
in respect of any Collateral over which a security interest has been created
pursuant to a


-100-
4832-2498-4973

--------------------------------------------------------------------------------





Loan Document expressed to be governed by the laws of United States, the
obligations and liabilities of the Administrative Agent to the Secured Parties
in its capacity as trustee shall be excluded to the fullest extent permitted by
applicable law; and
(iii)    nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.
(d)    The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.
(e)    None of any Syndication Agent, any Documentation Agent or the Lead
Arranger shall have obligations or duties whatsoever in such capacity under this
Agreement or any other Loan Document and shall incur no liability hereunder or
thereunder in such capacity, but all such persons shall have the benefit of the
indemnities provided for hereunder.
(f)    In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any reimbursement obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Disbursements and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim under Sections
2.12, 2.13, 2.15, 2.17 and 9.03) allowed in such judicial proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other


-101-
4832-2498-4973

--------------------------------------------------------------------------------





Secured Party to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, the Issuing Banks or the other Secured Parties, to pay
to the Administrative Agent any amount due to it, in its capacity as the
Administrative Agent, under the Loan Documents (including under Section 9.03).
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank in any such proceeding.


(g)    The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and, except solely to
the extent of the Borrower’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of the Borrower or any Subsidiary, or
any of their respective Affiliates, shall have any rights as a third party
beneficiary under any such provisions. Each Secured Party, whether or not a
party hereto, will be deemed, by its acceptance of the benefits of the
Collateral provided under the Loan Documents, to have agreed to the provisions
of this Article.
SECTION 8.02    Administrative Agent’s Reliance, Indemnification, Etc. (a)
Neither the Administrative Agent nor any of its Related Parties shall be (i)
liable for any action taken or omitted to be taken by it under or in connection
with this Agreement or the other Loan Documents (x) with the consent of or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and nonappealable judgment) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder.
(b)    The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Bank, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the satisfaction of any condition set
forth in Article IV or elsewhere


-102-
4832-2498-4973

--------------------------------------------------------------------------------





in any Loan Document, other than to confirm receipt of items expressly required
to be delivered to the Administrative Agent or satisfaction of any condition
that expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent, or (vi) the creation, perfection or
priority of Liens on the Collateral. Notwithstanding anything herein to the
contrary, the Administrative Agent shall not be liable for, or be responsible
for any loss, cost or expense suffered by the Borrower, any Subsidiary, any
Lender or any Issuing Bank as a result of, any determination of the Revolving
Credit Exposure, any of the component amounts thereof or any portion thereof
attributable to each Lender or Issuing Bank, or any Exchange Rate or Equivalent
Amount.
(c)    Without limiting the foregoing, the Administrative Agent (i) may treat
the payee of any promissory note as its holder until such promissory note has
been assigned in accordance with Section 9.04, (ii) may rely on the Register to
the extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Bank and shall not be responsible to any Lender or Issuing Bank for
any statements, warranties or representations made by or on behalf of any Loan
Party in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).
SECTION 8.03    Posting of Communications. (a) The Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make any Communications
available to the Lenders and the Issuing Banks by posting the Communications on
IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other electronic platform
chosen by the Administrative Agent to be its electronic transmission system (the
“Approved Electronic Platform”).
(b)    Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, each of the Issuing Banks and the Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not


-103-
4832-2498-4973

--------------------------------------------------------------------------------





necessarily secure, that the Administrative Agent is not responsible for
approving or vetting the representatives or contacts of any Lender that are
added to the Approved Electronic Platform, and that there are confidentiality
and other risks associated with such distribution. Each of the Lenders, each of
the Issuing Banks and the Borrower hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.
(c)    THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, THE LEAD
ARRANGER, ANY DOCUMENTATION AGENT, ANY SYNDICATION AGENT OR ANY OF THEIR
RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY
LIABILITY TO ANY LOAN PARTY, ANY LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR
ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED
ELECTRONIC PLATFORM, EXCEPT TO THE EXTENT THAT SUCH DAMAGES ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH APPLICABLE
PARTY.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Approved Electronic Platform.


(d)    Each Lender and each Issuing Bank agrees that notice to it (as provided
in the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and Issuing Bank agrees (i) to notify the Administrative Agent in writing (which
could be in the form of electronic communication) from time to time of such
Lender’s or Issuing Bank’s (as applicable) email address to which the foregoing
notice may


-104-
4832-2498-4973

--------------------------------------------------------------------------------





be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such email address.
(e)    Each of the Lenders, each of the Issuing Banks and the Borrower agrees
that the Administrative Agent may, but (except as may be required by applicable
law) shall not be obligated to, store the Communications on the Approved
Electronic Platform in accordance with the Administrative Agent’s generally
applicable document retention procedures and policies.
(f)    Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.


SECTION 8.04    The Administrative Agent Individually. With respect to its
Commitment, Loans, Letter of Credit Commitments and Letters of Credit, the
Person serving as the Administrative Agent shall have and may exercise the same
rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender or
Issuing Bank, as the case may be. The terms “Issuing Banks”, “Lenders”,
“Required Lenders” and any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual capacity
as a Lender, Issuing Bank or as one of the Required Lenders, as applicable. The
Person serving as the Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of banking,
trust or other business with, the Borrower, any Subsidiary or any Affiliate of
any of the foregoing as if such Person was not acting as the Administrative
Agent and without any duty to account therefor to the Lenders or the Issuing
Banks.
SECTION 8.05    Successor Administrative Agent. (a) The Administrative Agent may
resign at any time by giving 30 days’ prior written notice thereof to the
Lenders, the Issuing Banks and the Borrower, whether or not a successor
Administrative Agent has been appointed. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent, which shall be a bank with an
office in New York, New York or an Affiliate of any such bank. In either case,
such appointment shall be subject to the prior written approval of the Borrower
(which approval may not be unreasonably withheld and, so long as such successor
Administrative Agent is not an Ineligible Institution, shall not be required
while an Event of Default has occurred and is continuing). Upon the acceptance
of any appointment as Administrative Agent by a successor Administrative Agent,
such successor Administrative Agent shall succeed to, and become vested with,
all the rights, powers, privileges and duties of the retiring Administrative
Agent. Upon the acceptance of appointment as Administrative Agent by a successor
Administrative Agent, the retiring Administrative Agent shall be discharged from
its duties and obligations under this Agreement and the other Loan Documents.
Prior to any retiring


-105-
4832-2498-4973

--------------------------------------------------------------------------------





Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.
(b)    Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Borrower, whereupon, on the date of effectiveness of such resignation stated in
such notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties, and continue to be entitled to the rights set forth in such Collateral
Document and Loan Document, and, in the case of any Collateral in the possession
of the Administrative Agent, shall continue to hold such Collateral, in each
case until such time as a successor Administrative Agent is appointed and
accepts such appointment in accordance with this Section (it being understood
and agreed that the retiring Administrative Agent shall have no duty or
obligation to take any further action under any Collateral Document, including
any action required to maintain the perfection of any such security interest),
and (ii) the Required Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent;
provided that (A) all payments required to be made hereunder or under any other
Loan Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall directly be given or made to each Lender and each
Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article and
Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent and in respect of the matters referred to in the proviso
under clause (i) above.
SECTION 8.06    Acknowledgements of Lenders and Issuing Banks. (a) Each Lender
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and that it has, independently and
without reliance upon the Administrative Agent, the Lead Arranger or any other
Lender, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder. Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent, the Lead
Arranger or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities


-106-
4832-2498-4973

--------------------------------------------------------------------------------





laws concerning the Borrower and its Affiliates) as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
(b)    Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date.
SECTION 8.07    Collateral Matters. (a) Except with respect to the exercise of
setoff rights in accordance with Section 9.08 or with respect to a Secured
Party’s right to file a proof of claim in an insolvency proceeding, no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce any Guarantee of the Obligations, it being understood and agreed that
all powers, rights and remedies under the Loan Documents may be exercised solely
by the Administrative Agent on behalf of the Secured Parties in accordance with
the terms thereof.
(b)    In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
UCC. Each Lender authorizes the Administrative Agent to enter into each of the
Collateral Documents to which it is a party and to take all action contemplated
by such documents. In the event that any Collateral is hereafter pledged by any
Person as collateral security for the Secured Obligations, the Administrative
Agent is hereby authorized, and hereby granted a power of attorney, to execute
and deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on behalf of the Secured Parties. The Lenders hereby
irrevocably authorize the Administrative Agent, at its option and in its sole
discretion, to release any Lien granted to or held by the Administrative Agent
upon any Collateral in with Section 9.02(d). Upon any sale or transfer of assets
constituting Collateral that is permitted pursuant to the terms of any Loan
Document, or consented to in writing by the Required Lenders or all of the
Lenders, as applicable, and upon at least five (5) Business Days’ prior written
request by the Borrower to the Administrative Agent, the Administrative Agent
shall (and is hereby irrevocably authorized by the Lenders to) execute such
documents as may be necessary to evidence the release of the Liens granted to
the Administrative Agent for the benefit of the Secured Parties herein or
pursuant hereto upon the Collateral that was sold or transferred; provided, that
(i) the Administrative Agent shall not be required to execute any such document
on terms which, in the Administrative Agent’s opinion, would expose the
Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty,
and (ii) such release shall not in any manner discharge, affect or impair the
Secured Obligations or any Liens upon (or obligations of the Borrower or any
Subsidiary in respect of) all interests retained by the Borrower or any
Subsidiary, including the proceeds of the sale, all of which shall continue to
constitute part of the Collateral.


-107-
4832-2498-4973

--------------------------------------------------------------------------------





(c)    The Secured Parties irrevocably authorize the Administrative Agent, at
its option and in its discretion, to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.02(a). The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative Agent’s Lien thereon or any certificate prepared by any Loan
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lenders or any other Secured Party for any failure to monitor
or maintain any portion of the Collateral.
SECTION 8.08    Credit Bidding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Obligations (including by accepting some or all of
the Collateral in satisfaction of some or all of the Obligations pursuant to a
deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid, (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 9.02 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured


-108-
4832-2498-4973

--------------------------------------------------------------------------------





Party or acquisition vehicle to take any further action, and (v) to the extent
that Obligations that are assigned to an acquisition vehicle are not used to
acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of Obligations credit bid by the acquisition vehicle or
otherwise), such Obligations shall automatically be reassigned to the Secured
Parties pro rata with their original interest in such Obligations and the equity
interests and/or debt instruments issued by any acquisition vehicle on account
of such Obligations shall automatically be cancelled, without the need for any
Secured Party or any acquisition vehicle to take any further action.
Notwithstanding that the ratable portion of the Obligations of each Secured
Party are deemed assigned to the acquisition vehicle or vehicles as set forth in
clause (ii) above, each Secured Party shall execute such documents and provide
such information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.
SECTION 8.09    Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and the Lead Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that at least one of the following is and will be true:


(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,
(iii)    (iii) (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of


-109-
4832-2498-4973

--------------------------------------------------------------------------------





Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and the Lead Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that:
(i)    none of the Administrative Agent, or the Lead Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and


-110-
4832-2498-4973

--------------------------------------------------------------------------------





(v)    no fee or other compensation is being paid directly to the Administrative
Agent, or the Lead Arranger or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement.


(c)    The Administrative Agent and the Lead Arranger each hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.


ARTICLE IX
Miscellaneous


SECTION 9.01    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by e-mail, as follows:
(i)    if to the Borrower, to it at 14 Oak Park Drive, Bedford, Massachusetts
01730, Attention: Brian Flanagan, Vice President, Treasury and Investor
Relations (E-mail Flanagan@progress.com), with a copy to: Stephen Faberman, Esq.
Chief Legal Officer (E-mail sfaberma@progress.com);
(ii)    if to the Administrative Agent, (A) in the case of Borrowings
denominated in U.S. Dollars, to JPMorgan Chase Bank, N.A., Loan and Agency
Services, 10 South Dearborn, Chicago, Illinois 60601, Attention of April Yebd,
Loan and Agency Services, Telephone: 312-732-2628, Email:
april.yebd@jpmorgan.com; and (B) in the case of Borrowings denominated in
Foreign Currencies, to J.P. Morgan Europe Limited, 25 Bank


-111-
4832-2498-4973

--------------------------------------------------------------------------------





Street, Canary Wharf, London E14 5JP, United Kingdom, Attention of The Manager,
Loan & Agency Services (Telecopy No. 44 207 777 2360; E-mail:
loan_and_agency_london@jpmorgan.com); and in each case, with a copy (which shall
not constitute notice) to JPMorgan Chase Bank, N.A., 2200 Ross Ave  3rd Fl.,
Dallas, Texas 75201, Attention of Maria Riaz, Telephone: (214) 965-2053, Email:
maria.s.riaz@jpmorgan.com;
(iii)    if to JPMorgan Chase Bank, N.A. as the Issuing Bank, to it at JPMorgan
Chase Bank, N.A., Loan and Agency Services, 10 South Dearborn, Chicago, IL
60601, Attention of April Yebd, Loan and Agency Services, Telephone:
312-732-2628, Email: april.yebd@jpmorgan.com; with a copy (which shall not
constitute notice) to JPMorgan Chase Bank, N.A., Corporate Client Banking, 2200
Ross Ave  3rd Fl., Dallas, Texas 75201, Attention of Maria Riaz, Telephone:
(214) 965-2053, Email: maria.s.riaz@jpmorgan.com;
(iv)    if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services, 10 South Dearborn, Chicago, IL 60601, Attention of April Yebd,
Loan and Agency Services, Telephone: 312-732-2628, Email:
april.yebd@jpmorgan.com; with a copy (which shall not constitute notice) to
JPMorgan Chase Bank, N.A., Corporate Client Banking, 2200 Ross Ave  3rd Fl.,
Dallas, Texas 75201, Attention of Maria Riaz, Telephone: (214) 965-2053, Email:
maria.s.riaz@jpmorgan.com; and
(v)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(c)    Any party hereto may change its address or telecopy number or e-mail
address for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
SECTION 9.02    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power under any Loan Document shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders under the Loan Documents are


-112-
4832-2498-4973

--------------------------------------------------------------------------------





cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by the Borrower or any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.
(b)    Except as provided in Section 2.21 with respect to an Incremental Term
Loan Amendment or pursuant to any fee letter entered into by the Borrower in
connection with this Agreement and subject to Section 2.14(b) and Section
9.02(c), neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided, that no
such agreement (including any Incremental Term Loan Amendment) shall (i)
increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly and adversely affected
thereby, provided, however, that only the consent of the Required Lenders shall
be necessary to amend the provisions with respect to the application or amount
of the default rate described in Section 2.13(c) or waive any obligation of the
Borrower to pay interest or fees at such default rate, (iii) postpone the
scheduled date of payment or amortization of the principal amount of any Loan or
LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment (in each case excluding,
for the avoidance of doubt, mandatory prepayments under Section 2.11(c)), or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly and adversely affected thereby, (iv) change
Section 2.09(c), Section 2.18(c) or (d) in a manner that would alter the ratable
reduction of Commitments or the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) release the Borrower from its
Obligations without the written consent of each Lender, (vi) change any of the
provisions of this Section or the definition of “Required Lenders” or, except as
provided in the following clause (vii), any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender (it being understood that, solely
with the consent of the parties to an Incremental Term Loan Amendment,
Incremental Term Loans may be included in the determination of Required Lenders,
Required Revolving Lenders or Required Term Lenders, as applicable, on
substantially the same basis as the Commitments and the Revolving Loans are
included on the Effective Date), (vii) change the definition of “Required
Revolving Lenders” or “Required Term Lenders”, without the written consent of
each Revolving Lender or each Term Lender, respectively, (viii) change any
provisions of any Loan Document in a manner that by its terms adversely affects
the rights in respect of payments due to Lenders holding Loans of any Class
differently than Lenders holding Loans of any other Class, without the written
consent of the Required Revolving Lenders and/or the Required Term Lenders, as
the case may be, of the Class of Loans adversely affected thereby, (ix) release
all or substantially all


-113-
4832-2498-4973

--------------------------------------------------------------------------------





of the Subsidiary Guarantors from their obligations under the Subsidiary
Guarantee Agreement, except in accordance with this Agreement, without the
written consent of each Lender, (x) except as provided in paragraph (d) of this
Section, release all or substantially all of the Collateral, without the written
consent of each Lender, or (xi) change the definition of “Agreed Currency”
without the written consent of each Lender; provided further, that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Banks or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, the Issuing Banks
or the Swingline Lender, as the case may be; provided, further, that no such
agreement shall amend or modify the provisions of Section 2.06, or any letter of
credit application or any bilateral agreement between the Borrower and an
Issuing Bank regarding such Issuing Bank’s Letter of Credit Commitment, or the
respective rights and obligations between the Borrower and an Issuing Bank in
connection with the issuance of Letters of Credit, in each case without the
prior written consent of the Administrative Agent and such Issuing Bank,
respectively.
(c)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement any Loan
Document to cure any ambiguity, omission, mistake, defect or inconsistency, and
such amendment, modification or supplement shall become effective without any
further action or consent of any other party to this Agreement.
(d)    The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to or held by
the Administrative Agent upon any Collateral (i) upon the termination of all the
Commitments, payment and satisfaction in full in cash of all Secured Obligations
(other than (A) contingent obligations and (B) Secured Swap Obligations and
Secured Banking Services Obligations as to which arrangements satisfactory to
the applicable Swap Provider or Banking Services Provider have been made), and
the expiration or termination of all Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Administrative Agent
and the Issuing Bank have been made), (ii) constituting property being sold or
disposed of if the Borrower certifies to the Administrative Agent that the sale
or disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to the Borrower or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted under this Agreement, (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII, (v) as
otherwise permitted by, but only in accordance with, the terms of any Loan
Document, or (vi) if approved, authorized or ratified in writing by the Required
Lenders, unless such release is required to be approved by all of the Lenders
hereunder. Upon request by the Administrative Agent at any time, the Lenders
will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto. Any such release shall
not in any manner discharge, affect, or impair the Secured Obligations or any
Liens (other than those expressly being released) upon (or obligations of the
Loan Parties in respect of) all interests retained by the Domestic Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.


-114-
4832-2498-4973

--------------------------------------------------------------------------------





SECTION 9.03    Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Lead Arranger and their
respective Affiliates (including the reasonable and documented fees, charges and
out-of-pocket disbursements of counsel to the Administrative Agent and JPMorgan
Chase Bank, N.A. in its capacity as the Lead Arranger) in connection with the
syndication of the credit facilities provided for herein, the preparation,
execution, delivery and administration of the Loan Documents and any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by an Issuing Bank in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Credit Parties (including the reasonable
and documented fees, charges and out-of-pocket disbursements of one primary
counsel, one local and/or special counsel for each other relevant jurisdiction
or specialization, and additional counsel in light of actual or potential
conflicts of interest) in connection with the enforcement or protection of their
rights in connection with any Loan Document, including their rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during the
continuation of any Event of Default and during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b)    The Borrower shall indemnify the Administrative Agent, the Lead Arranger,
each Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by an Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation, arbitration or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
This Section 9.03(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims or damages arising from any non-Tax claim.


-115-
4832-2498-4973

--------------------------------------------------------------------------------





(c)    Each Lender severally agrees to pay any amount required to be paid by the
Borrower under paragraph (a) or (b) of this Section 9.03 to the Administrative
Agent, each Issuing Bank and each Swingline Lender, and each Related Party of
any of the foregoing Persons (each, an “Agent Indemnitee”) (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to their respective Applicable Percentage in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Applicable Percentage immediately prior to such date), from and
against any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any kind whatsoever that may at
any time (whether before or after the payment of the Loans) be imposed on,
incurred by or asserted against such Agent Indemnitee in any way relating to or
arising out of the Commitments, this Agreement, any of the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
such Agent Indemnitee under or in connection with any of the foregoing; provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against such
Agent Indemnitee in its capacity as such; provided further that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent Indemnitee’s gross
negligence or willful misconduct.  The agreements in this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.
(d)    To the extent permitted by applicable law, the Borrower shall not assert,
and the Borrower hereby waives: (i) any claim against any Indemnitee for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), except to the extent such damages
are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from such Indemnitee’s gross negligence or willful
misconduct, and (ii) any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, any Loan Document or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof;
provided, that nothing in this clause (d)(ii) shall relieve the Borrower of any
obligation it may have to indemnify an Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party.
(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 9.04    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any


-116-
4832-2498-4973

--------------------------------------------------------------------------------





Affiliate of an Issuing Bank that issues any Letter of Credit), except that (i)
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under the Loan Documents
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:
(A)    the Borrower, provided that, the Borrower shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within seven (7) Business Days after having
received notice thereof; provided further that no consent of the Borrower shall
be required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee (other than, for the avoidance of doubt, an Ineligible Institution);
(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of (x) any Revolving Loan or Revolving
Commitment to an assignee that is a Revolving Lender immediately prior to giving
effect to such assignment, an Affiliate of such a Revolving Lender or an
Approved Fund with respect to such a Revolving Lender and (y) all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund; and
(C)    the Swingline Lender and each Issuing Bank; provided, that no consent of
the Swingline Lender or the Issuing Banks shall be required for an assignment or
all or any portion of a Term Loan.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than


-117-
4832-2498-4973

--------------------------------------------------------------------------------





$5,000,000 (or $1,000,000 in the case of any assignment of Term Loans) unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that no such consent of the Borrower shall be required if an Event of Default
has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided, that this clause shall not be construed to prohibit the assignment of
a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
(pursuant to an Approved Electronic Platform as to which the Administrative
Agent and the parties to the Assignment and Assumption are participants),
together with a processing and recordation fee of $3,500; and
(D)    the assignee shall deliver to the Administrative Agent, Withholding Agent
and/or Borrower, as applicable, any documentation required by Section 2.17(f);
and
(E)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their Related Parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
(iv)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption


-118-
4832-2498-4973

--------------------------------------------------------------------------------





delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount (and stated interest)
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Banks and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, any documentation required by Section
2.17(f), the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
(c)    Any Lender may, without the consent of, or notice to, the Borrower, the
Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Institution, in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant. The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 (subject to the requirements and limitations therein, including
the requirements under Section 2.17(f) (it being understood that the
documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such


-119-
4832-2498-4973

--------------------------------------------------------------------------------





Participant (A) agrees to be subject to the provisions of Section 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Section 2.15 or 2.17, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.19(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(d) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such interest is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(e)    One or more Additional Lenders may be admitted as Lenders party to this
Agreement from time to time in connection with an increase of the aggregate
Commitment pursuant to Section 2.21, subject to (i) execution and delivery by
any such Additional Lender to the Administrative Agent, for recording in the
Register, of an Instrument of Adherence substantially in the form of Exhibit C
hereto (an “Instrument of Adherence”), (ii) acceptance of such Instrument of
Adherence by each of the Administrative Agent and the Borrower by their
respective executions thereof, and (iii) the completion of an Administrative
Questionnaire by such Additional Lender promptly delivered to the Administrative
Agent. Upon the satisfaction of the foregoing conditions, from and after the
effective date specified in each such Instrument of Adherence, the Additional
Lender shall be a Lender party hereto and have the rights and obligations of a
Lender hereunder.


-120-
4832-2498-4973

--------------------------------------------------------------------------------





SECTION 9.05    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the other Loan Documents and
in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Documents shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under any Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.13(f), 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of any Loan Document or any provision thereof.
SECTION 9.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to (i) fees
payable to the Administrative Agent, the Issuing Bank or the Lead Arranger and
(ii) the reductions of the Letter of Credit Commitment of any Issuing Bank
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or any other electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent.
SECTION 9.07    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to setoff and apply any and all deposits
(general or special, time or demand, provisional or final and in


-121-
4832-2498-4973

--------------------------------------------------------------------------------





whatever currency denominated) at any time held, and other obligations at any
time owing, by such Lender, such Issuing Bank or any such Affiliate, to or for
the credit or the account of the Borrower against any and all of the Obligations
of the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such Issuing Bank or their respective Affiliates,
irrespective of whether or not such Lender, Issuing Bank or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch office or Affiliate of such Lender or such Issuing Bank different from
the branch office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.20 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each Issuing Bank and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such Issuing Bank or their respective
Affiliates may have. Each Lender and Issuing Bank agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement and the other Loan Documents shall be construed in
accordance with and governed by the law of the State of New York.
(b)    Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Secured Party relating to this Agreement, any other Loan Document, the
Collateral or the consummation or administration of the transactions
contemplated hereby or thereby shall be construed in accordance with and
governed by the law of the State of New York.
(c)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
United States District Court for the Southern District of New York sitting in
the Borough of Manhattan (or if such court lacks subject matter jurisdiction,
the Supreme Court of the State of New York sitting in the Borough of Manhattan),
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may (and any such claims, cross-claims or third party claims brought
against the Administrative Agent or any of its Related Parties may only) be
heard and determined in such Federal (to the extent permitted by law) or
New York State court. Each of the parties hereto agrees that a final


-122-
4832-2498-4973

--------------------------------------------------------------------------------





judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower, any Loan Party or its properties in the courts of any
jurisdiction.
(d)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (c) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(e)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to any Loan Document to serve process in any
other manner permitted by law.
SECTION 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12    Confidentiality.
(a)    Each of the Administrative Agent, the Issuing Banks and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal


-123-
4832-2498-4973

--------------------------------------------------------------------------------





process, (iv) to any other party to this Agreement, (v) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to any Loan Document or the enforcement of rights
thereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
Obligations, (vii) on a confidential basis to (1) any rating agency in
connection with rating the Borrower or its Subsidiaries or the credit facilities
provided for herein or (2) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of identification numbers with
respect to the credit facilities provided for herein, (viii) with the consent of
the Borrower or (ix) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this Section or (B) becomes
available to the Administrative Agent, any Issuing Bank or any Lender on a
non-confidential basis from a source other than the Borrower. For the purposes
of this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent, any Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Borrower; provided that, in
the case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
(b)    Material Non-Public Information. EACH LENDER ACKNOWLEDGES THAT
INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED TO IT PURSUANT TO THIS
AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER
AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.
(c)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.


-124-
4832-2498-4973

--------------------------------------------------------------------------------





SECTION 9.13    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.
SECTION 9.14    No Fiduciary Duty, etc. The Borrower acknowledges and agrees,
and acknowledges its Subsidiaries’ understanding, that no Credit Party will have
any obligations except those obligations expressly set forth herein and in the
other Loan Documents and each Credit Party is acting solely in the capacity of
an arm’s length contractual counterparty to the Borrower with respect to the
Loan Documents and the transactions contemplated therein and not as a financial
advisor or a fiduciary to, or an agent of, the Borrower or any other person. The
Borrower agrees that it will not assert any claim against any Credit Party based
on an alleged breach of fiduciary duty by such Credit Party in connection with
this Agreement and the transactions contemplated hereby. Additionally, the
Borrower acknowledges and agrees that no Credit Party is advising the Borrower
as to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction. The Borrower shall consult with its own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Credit Parties shall have no responsibility or liability to the Borrower with
respect thereto.
The Borrower further acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that each Credit Party, together with its Affiliates, is a full
service securities or banking firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial services.
In the ordinary course of business, any Credit Party may provide investment
banking and other financial services to, and/or acquire, hold or sell, for its
own accounts and the accounts of customers, equity, debt and other securities
and financial instruments (including bank loans and other obligations) of, the
Borrower and other companies with which the Borrower may have commercial or
other relationships. With respect to any securities and/or financial instruments
so held by any Credit Party or any of its customers, all rights in respect of
such securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.
In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower may have
conflicting interests regarding the transactions described herein


-125-
4832-2498-4973

--------------------------------------------------------------------------------





and otherwise. No Credit Party will use confidential information obtained from
the Borrower by virtue of the transactions contemplated by the Loan Documents or
its other relationships with the Borrower in connection with the performance by
such Credit Party of services for other companies, and no Credit Party will
furnish any such information to other companies. The Borrower also acknowledges
that no Credit Party has any obligation to use in connection with the
transactions contemplated by the Loan Documents, or to furnish to the Borrower,
confidential information obtained from other companies.
SECTION 9.15    USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act of 2001 (the “Patriot Act”) hereby notifies each Loan
Party that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender to identify each Loan Party in
accordance with the Patriot Act.
SECTION 9.16    Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent (if applicable) or otherwise deal with such Collateral in
accordance with the Administrative Agent’s instructions.
SECTION 9.17    Release of Subsidiary Guarantors. In the event of a disposition
of all the Equity Interests in a Subsidiary Guarantor to a Person other than the
Borrower or an Affiliate of the Borrower in a transaction not prohibited by any
covenant contained in this Agreement, the Administrative Agent is hereby
directed and authorized to take such action and to execute such documents as the
Borrower may reasonably request, at the Borrower’s sole expense, to evidence or
effect the release of such Subsidiary Guarantor from its obligations under the
Subsidiary Guarantee Agreement.
SECTION 9.18    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under the Subsidiary Guarantee
Agreement in respect of Secured Swap Obligations; provided, that each Qualified
ECP Guarantor shall only be liable under this Section for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section or otherwise under this Agreement or the Subsidiary Guarantee
Agreement voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount. The obligations and
undertakings of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the Guaranteed Obligations have been Paid in Full.
Each Qualified ECP Guarantor intends that this Section constitute, and this
Section shall be deemed to constitute, a “keepwell, support or other agreement”
for the benefit of each other Loan Party for all purposes of the Commodity
Exchange Act.


-126-
4832-2498-4973

--------------------------------------------------------------------------------





SECTION 9.19    Amendment and Restatement of Existing Credit Agreement. On the
Effective Date, (a) this Agreement shall amend and restate the Existing Credit
Agreement in its entirety but, for the avoidance of doubt, shall not constitute
a novation of the parties’ rights and obligations thereunder, (b) the respective
“Commitments” thereunder (and as defined therein) shall automatically continue
as “Commitments” herein, (c) the rights and obligations of the parties hereto
evidenced by the Existing Credit Agreement shall be evidenced by this Agreement
and the other Loan Documents, (d) the “Revolving Loans” and “Term Loans” under
(and as defined in) the Existing Credit Agreement shall remain outstanding and
be continued as, and converted to, Revolving Loans and Term Loans hereunder, as
applicable (and, in the case of Eurocurrency Loans or Australian Dollar Loans,
if applicable, with the same Interest Periods or the remaining portions of such
Interest Periods, as applicable, established therefor under the Existing Credit
Agreement), and shall bear interest and be subject to such other fees as set
forth in this Agreement, and (e) the security interests granted under the
Collateral Documents shall continue to secure the Secured Obligations. In
connection with the foregoing, (x) all such Loans and all participations in
Letters of Credit and LC Exposure that are continued hereunder shall immediately
upon the effectiveness of this Agreement, to the extent necessary to ensure the
Lenders hold such Loans and participations ratably, be reallocated among the
Lenders in accordance with their respective Applicable Percentages, as evidenced
on Schedule 2.01, (y) each applicable Lender to whom Loans are so reallocated
shall make full cash settlement on the Effective Date, through the
Administrative Agent, as the Administrative Agent may direct with respect to
such reallocation, in the aggregate amount of the Loans so reallocated to each
such Lender, and (z) each applicable Lender hereby waives any breakage fees in
respect of such reallocation of Eurodollar Loans on the Effective Date. All
interest and fees and expenses, if any, owing or accruing under or in respect of
the Existing Credit Agreement to the Effective Date shall be calculated as of
the Effective Date (pro-rated in the case of any fractional periods), and shall
be paid on the Effective Date.
SECTION 9.20    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and


-127-
4832-2498-4973

--------------------------------------------------------------------------------





that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


[Signature Pages Follow]






-128-
4832-2498-4973

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


PROGRESS SOFTWARE CORPORATION,
as Borrower




By: /s/ Stephen H. Faberman            
Name:    Stephen H. Faberman
Title:    Chief Legal Officer








[Signature Page to Second A&R Credit Agreement (JPM/Progress Software 2019)]



--------------------------------------------------------------------------------








JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Issuing Bank and a Lender




By: /s/ Maria Riaz                
Name:    Maria Riaz
Title:    Vice President








[Signature Page to Second A&R Credit Agreement (JPM/Progress Software 2019)]



--------------------------------------------------------------------------------






Wells Fargo, N.A., as a Lender




By: /s/ John Matthew Godwin    
Name:     John Matthew Godwin
Title:      Vice President




[Signature Page to Second A&R Credit Agreement (JPM/Progress Software 2019)]





--------------------------------------------------------------------------------






BANK OF AMERICA, N.A, as a Lender




By: /s/ Robert C. Megan            
Name:     Robert C. Megan
Title:      Senior Vice President




[Signature Page to Second A&R Credit Agreement (JPM/Progress Software 2019)]





--------------------------------------------------------------------------------






CITIBANK, N.A., as a Lender




By: /s/ Ronald Homa            
Name:     Ronald Homa
Title:      Senior Vice President




[Signature Page to Second A&R Credit Agreement (JPM/Progress Software 2019)]





--------------------------------------------------------------------------------






Citizens Bank, N.A., as a Lender




By: /s/ William E. Rurode, Jr.        
Name:     William E. Rurode, Jr.
Title:      Managing Director




[Signature Page to Second A&R Credit Agreement (JPM/Progress Software 2019)]





--------------------------------------------------------------------------------






SANTANDER BANK, N.A., as a Lender




By: /s/ Benjamin Hildreth            
Name:     Benjamin Hildreth
Title:      Vice President




By: /s/ Daniel Wilansky            
Name:     Daniel Wilansky
Title:      Vice President




[Signature Page to Second A&R Credit Agreement (JPM/Progress Software 2019)]





--------------------------------------------------------------------------------






SILICON VALLEY BANK, as a Lender




By: /s/ Ryan Aberdale                
Name:     Ryan Aberdale
Title:      Vice President




[Signature Page to Second A&R Credit Agreement (JPM/Progress Software 2019)]





--------------------------------------------------------------------------------






TD BANK, N.A., as a Lender




By: /s/ Leonid Batsevitsky        
Name:     Leonid Batsevitsky
Title:      Vice President




[Signature Page to Second A&R Credit Agreement (JPM/Progress Software 2019)]



